- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM Participações S.A. and TIM Participações S.A. and Subsidiaries Financial Statements in December 31, 2010 and 2009 and Independent Auditors' Report TIM PARTICIPAÇÕES S.A. FINANCIAL STATEMENTS December 31, 2010 and 2009 Contents Independent Auditors' Report 1 Audited Financial Statements Balance Sheets 2 Statements of Income and Comprehensive Income 4 Statements of Changes in Equity 5 Statements of Cash Flows 6 Statements of Value Added 8 Notes to the Financial Statements 9 INDEPENDENT AUDITORS' REPORT Independent Auditors Report on the Financial Statements To the Board of Directors and Shareholders TIM Participações S.A. We have audited the accompanying financial statements 1 of TIM Participações S.A. ("Parent Company"), which comprise the balance sheet as at December 31, 2010 and the statements of income, comprehensive income , changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of TIM Participações and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31, 2010 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB)and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements present fairly, in all material respects, the financial position of TIM Participações S.A. as at December 31, 2010, and its financial performance and cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of TIM Participações S.A. and its subsidiaries as at December 31, 2010, and their financial performance and cash flows for the year then ended in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in Note 3 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of TIM Participações S.A., these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, based on equity accounting, while IFRS requires measurement based on cost or fair value. Other matters Statements of Value Added We also have audited the parent company and consolidated statements of value added for the year ended December 31, 2010, the presentation of which is required by the Brazilian corporate legislation for listed companies, but is considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Audit of prior-year information The audit of the financial statements for the year ended December 31, 2009, presented for comparison purposes, was conducted by other independent auditors who issued an unqualified opinion thereon dated February 12, 2010. As part of our engagement for 2010, we have also audited the adjustments described in Note 3 that altered the financial statements for 2009. In our opinion, these adjustments are appropriate and correct. We were not engaged to audit, review or apply any other procedures to the Company's financial statements for 2009 and, therefore, we do not express any opinion or other form of assurance on the overall presentation of the financial statements for 2009 4 . Rio de Janeiro, February 21, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ João César de Oliveira Lima Júnior Contador CRC 1RJ077431/O-8 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND EMPRESAS CONTROLADAS BALANCE SHEETS (in thousands of Reais ) Parent Company Consolidated December 31, 2010 December 31, 2009 January 1, 2009 December 31, 2010 December 31, January 1, 2009 Assets Current assets Cash and cash equivalents (Note 5) Financial investments (Nota 6) 9 40 Trade accounts receivable (Note 7) - - - Inventories (Note 8) - - - Dividends receivable (Note 13) - - - Indirect taxes recoverable (Note 9) 1 - - Direct taxes recoverable (Note 10) Prepaid expenses (Note 12) - - - Derivative transactions (Note 38) - - - Other assets (Note 14) Non-current assets Financial investments (Note 6) Trade accounts receivable (Note 7) - Indirect taxes recoverable (Note 9) Direct taxes recoverable (Note 10) - - - Deferred income and social contribution taxes (Note 11) - - - 297,487 Court deposits (Note 13) Prepaid expenses (Note 12) - - - Derivative transactions (Note 38) - - - Other assets - - - Investments (Note 15) - - - Property, plant and equipment (Note 16) - - Intangible assets (Note 17) - - 11,439,803 Total assets The accompanying notes are an integral part of the financial statements TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND EMPRESAS CONTROLADAS BALANCE SHEETS (in thousands of Reais ) Parent Company Consolidated December 31, 2010 December 31, 2009 January 1, 2009 December 31, 2010 December 31, January 1, 2009 Liabilities and Equity Current Liabilities Suppliers (Note 18) Loans and financing (Note 19) - - - Derivative transactions (Note 385) - - Labor liabilities (Note 20) 50 27 Indirect taxes, fees and contributions (Note 21) 14 9 11 Direct taxes, fees and contributions (Note 22) 4 6 Dividends and interest on capital payable (Note 26) Other liabilities (Note 23) Non-current liabilities Long term liabilities Loans and financing (Note 19) - - - Derivative transactions (Note 35) - - - Indirect taxes, fees and contributions (Note 21) - Direct taxes, fees and contributions (Note 22) - Deferred income and social contribution taxes (Note 11) - Provision for contingencies (Note 24) Actuarial liabilities (Note 36) Asset retirement obligations (Note 25) - - - Other liabilities (Note 21) Equity (Note 26) Capital stock Capital reserves Profit reserves Accumulated losses - - 10,300,809 Total liabilities and equity 17,922,455 The accompanying notes are an integral part of the financial statements. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF INCOME Year ended December 31, 2010 and 2009 (in thousands of Reais ) Parent Company Consolidated 2009 Net operating revenue (Note 27) - - Costs of service provided and goods sold (Note 28) - - Gross profit - - 7,151,683 Operating revenue (expenses): Selling expenses(Note 29) - - General and administrative expenses (Note 30) Equity pick up (Note 15) - - Other revenue (expenses), net (Note 31) Operating profit before financial income (expense) Financial income (expenses): Financial income (Note 32) Financial expenses (Note 33) Foreign exchange variations, net (Note 34) Income before income tax and social contribution Income tax and social contribution (Note 35) - 33 Net income for the year (Note 3f) The accompanying notes are an integral part of the financial statements TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF COMPREHENSIVE INCOME Year ended December 31, 2010 and 2009 (in thousands of Reais ) Parent Company Consolidated Net income for the year (Note 3f) Other comprehensive income for the year - Total comprehensive income for the year Attributable to : Owners of the parent The accompanying notes are an integral part of the financial statements TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF CHANGES IN EQUITY CONSOLIDATED Year ended December 31, 2010 and 2009 (in thousands of Reais ) Capital reserve Profit reserves Capital Stock Special goodwill reserve Legal reserve Reserve for expansion Accumulated losses Total Balances as of January 1 st , 2009 7,613,610 191,886 111,554 30,962 (252,394) 7,695,618 Dividends directly recorded against capital equity (note 24) - - - 4,789 - 4,789 Capital increase with transfer from reserve (note 24) 18,761 (18,761) - Capital increase through acquisition of HOLDCO (note 2b) 516,725 - - - 739,729 Net income for the year - 341,373 Allocation of net income for the year Legal reserve (note 24) - - 10,744 - - Dividends (Note 24) - Balance as of December 31, 2009 8,149,096 396,129 122,298 35,751 (125,914) 8,577,360 Dividends directly recorded against capital equity (note 24) - Net income for the year - Allocation of net income for the year: Legal reserve (Note 24) - Dividends (Note 24) - Reserve for expansion - Balance as of December 31, 2010 - The accompanying notes are an integral part of the financial statements TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF CHANGES IN EQUITY PARENT COMPANY Year ended December 31, 2010 and 2009 (in thousands of Reais ) Capital reserve Profit reserves Capital Stock Special goodwill reserve Legal reserve Reserve for expansion Accumulated losses Total Balances as of January 1 st , 2009 7,613,610 191,886 111,554 30,962 (252,394) 7,695,618 Dividends directly recorded against capital equity (note 24) - - - 4,789 - 4,789 Capital increase with transfer from reserve (note 24) 18,761 (18,761) - Capital increase through acquisition of HOLDCO (note 2b) 516,725 - - - 739,729 Net income for the year - 341,373 Allocation of net income for the year Legal reserve (note 24) - - 10,744 - - Dividends (Note 24) - Balance as of December 31, 2009 8,149,096 396,129 122,298 35,751 (125,914) 8,577,360 Dividends directly recorded against capital equity (note 24) - Net income for the year - Allocation of net income for the year: Legal reserve (Note 24) - Dividends (Note 24) - Reserve for expansion - Balance as of December 31, 2010 - The accompanying notes are an integral part of the financial statements TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS Year ended December 31, 2010 and 2009 (in thousands of Reais ) Parent Company Consolidated Operating activities Income before income tax Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization - - 2,913,966 Equity pick up (351,452) - - Deferred income and social contribution taxes - (1,702) Actuarial liabilities 65 1,102 Carrying value of disposed fixed assets - - 40,603 Asset retirement obligations - - 62,567 Provision for contingencies 39 (2,721) (55,404) Monetary restatement on asset retirement obligations, court deposits and contingencies 164 (8,878) Interest and monetary and exchange variation on loans - - 340,669 Unrealized interest and monetary variation on financial investments (70,203) Allowance for doubtful accounts - - 422,163 (16,514) Decrease (increase) in operating assets Trade accounts receivable - (145,148) Taxes and contributions recoverable (1,013) (273,643) Inventories - - 142,080 Prepaid expenses - - 895 Dividends 174,722 - - Other current and non-current assets (6,047) (92,936) Increase (decrease) in operating liabilities Labor obligations 52 23 (11,061) Suppliers 5,050 Taxes, fees and contributions (4) 115,440 Other short- and long-term liabilities 33 (3,959) (127,555) Net cash provided by operating activities 169,755 Investment activities Financial investments 7,886 Additions to property, plant and equipment and intangible assets - - Cash proceeds from acquisition of Intelig - - Net cash provided by (used in) investment activities Financing activities New loans - - 1,849,808 Repayments of loans - - Dividends and interest on capital paid Net cash provided by (used in) financing activities (201,181) TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS Year ended December 31, 2010 and 2009 (Continued) (In thousands of Reais ) Parent Company Consolidated Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year The accompanying notes are an integral part of the financial statements. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF VALUE ADDED Years ended December 31, 2010 and 2009 (In thousands of Reais ) Parent Company Consolidated Revenue Gross operating revenue - - Allowance for doubtful debts - - Discounts granted, returns and other - Inputs purchased from third parties Costs of goods sold and services provided - - Materials, electricity, third party services andother Retentions Depreciation and amortization - - Net value added produced Value added received in transfer Equity pick-up - - Financial revenue Total value added distributable Distribution of value added Personnel and charges Direct remuneration Benefits Unemployment Compensation Fund (FGTS) - - Other 26 - Taxes, fees and contributions Federal State 11 11 Municipal - - Remuneration of third-party capital Interest (104) Rents 115 11 Remuneration on equity Dividends Retained earnings 341,373 341,373 The accompanying notes are an integral part of the financial statements. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 1. Operations TIM Participações S.A. (TIM Participações, the Company or collectively with its subsidiaries the Group), is a publicly held company, based in the city of Rio de Janeiro, controlled by TIM Brasil Serviços e Participações S.A. (TIM Brasil) a Telecom Italia Group company, which holds 77.14% of its voting capital and 66.27% of its total capital. The Companys stock is negotiated in the BM&F BOVESPA. In addition, TIM Participações has Level II American Depositary Receipts (ADRs) traded on the New York Stock Exchange (NYSE). Consequently, the Company is subject to the rules of the Securities and Exchange Commission ("SEC"). In order to meet its market needs, it is the Company's principle to disclose simultaneously the information prepared in accordance with the accounting practices adopted in Brazil in Reais in the two markets, in Portuguese and in English. The Group's main operations comprise the control of companies operating telecommunication services, especially personal mobile and land line telephone services in its concession areas. The Company fully owns the capital of TIM Celular S.A. (TIM Celular) and Intelig Telecomunicações Ltda. (Intelig). TIM Celular and Intelig operate as providers of Switched Fixed Telephone Service (locally STFC) of the following types: Local, Domestic Long Distance and International Long Distance in every Brazilian state. Additionally Tim Celular operates as a provider of Multimedia Communication Service (locally, SCM) and also as provider of Personal Mobile Service (locally SMP) in every Brazilian state. We highlight that Intelig is authorized to render Multimidia Communication Services (SCM). The services provided by the subsidiaries are regulated by ANATEL - Brazilian Telecommunications Agency - in charge of regulating all Brazilian telecommunications. The authorization for operation of SMP STFC is valid for an indefinite period. The authorizations for use of radio frequency granted to the Company are valid for a definite period and expire as follows, with possible renewal for 15 years, as the case may be: TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Terms of authorization Expiration Date Radio-frequencies 800MHz, 900 MHz and 1,800 MHz Radio-frequencies 1900 /2100 MHz (3G) 1. Amapá, Roraima, Pará, Amazonas, Maranhão, Rio de Janeiro and Espírito Santo March, 2016 April, 2023 2. Acre, Rondônia, Mato Grosso, Mato Grosso do Sul, Tocantins, Distrito Federal, Goiás, Rio Grande do Sul (except the municipality of Pelotas and region) and municipalities of Londrina and Tamarana in Paraná March, 2016 April, 2023 3. São Paulo March, 2016 April, 2023 4. Paraná (except the municipalities of Londrina and Tamarana) September, 2022 April, 2023 5. Santa Catarina September, 2023 April, 2023 6. Municipality and region of Pelotas in the state of Rio Grande do Sul April, 2024 April, 2023 7. Pernambuco May, 2024 April, 2023 8. Ceará November, 2023 April, 2023 9. Paraíba December, 2023 April, 2023 10. Rio Grande do Norte December, 2023 April, 2023 11. Alagoas December, 2023 April, 2023 12. Piauí March, 2024 April, 2023 13. Minas Gerais (except the municipalities of the Minas Triangle for 3G radio frequencies) April, 2013 April, 2023 14. Bahia and Sergipe August, 2012 April, 2023 2. Basis for preparation of financial statements a. Preparation and disclosure criteria The main accounting policies applied in the preparation of these consolidated financial statements are set out below. These policies have been consistently applied to all the years presented. The consolidated financial statements of the company have been prepared in accordance with International Financial Reporting Standards IFRS as issued by the IASB, and they are the first financial statements presented in accordance with IFRS by the company. The consolidated financial statements have been prepared under the historical cost convention, and the derivative instruments are measured fair fair value through profit and loss. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company´s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 3. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) a.1. Presentation of Financial Statements The financial statements were approved by the Companys Board of Directors on February 21, 2011. a2. Consolidated Financial Statements Subsidiaries are all entities (including special purpose entities) over which the group has the power to govern the financial and operating policies and normally holds more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether the group controls another entity. Subsidiaries are fully consolidated from the date on which control is obtained by the Company. They are de-consolidated from the date that control ceases. The purchase method of accounting is used to account for the acquisition of subsidiaries by the group. The cost of an acquisition is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date, irrespective of the extent of any minority interest. The excess of the cost of acquisition over the fair value of the groups share of the identifiable net assets acquired is recorded as goodwill. If the cost of acquisition is less than the fair value of the net assets of the subsidiary acquired, the difference is recognized directly in the statement of income. These are the first financial statements presented in accordance with the Brazilian Accounting Pronouncements Committee (CPC) standards and IFRS. The main differences between the previous accounting practices adopted in Brazil (old BRGAAP) and CPC/IFRS, including the reconciliations of equity and comprehensive income are described in Note 2d. Inter-company transactions, balances and unrealized gains and losses on transactions between group companies are eliminated. Accounting policies of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by the group. The reconciliation of the differences between the results of the parent company and the consolidated results is shown as follows: Parent Company Elimination of costs of services rendered between subsidiaries Consolidated a3. Individual financial statements of the Parent Company TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) The individual financial statements were prepared in accordance with the accounting practices adopted in Brazil (BR GAAP), based on the Brazilian Corporate Law and CVM standards and procedures, including the new provisions introduced, amended and revoked by Law 11,638, of December 28, 2007, and Law 11,941, of May 27, 2009, as well as the standards applicable to public telecommunication service concessionaires/authorized companies, and the accounting pronouncements issued by the Committee on Accounting Pronouncements (CPC). The pronouncements, interpretations and technical guidelines of the CPC, approved by CFC resolutions and CVM rules, are in alignment with IFRS as issued by the IASB. Some modifications were made to the individual financial statements so as to bring them into line and make them comparable with the consolidated financial statements that were presented in accordance with IFRS, as required by CVM Resolution No. 610/09 (CPC 43  Initial Adoption of Technical Pronouncements). Thus the individual financial statements do not present any differences in accounting practices differences in relation to the consolidated financial statements. In the parent company financial statements, the investment in subsidiaries are recorded on the equity method. The accounting practices adopted by the parent company in its financial statements are different from IFRS only with respect to the accounting for the investment in subsidiaries, recorded on the equity method instead of cost or fair value as per IFRS. a.4 Segment information The chief operating decision-maker, who is responsible for allocating resources and assessing performance of the operating segments, has been identified as the Executive Committee that makes strategic decisions and analyses the Group as one single segment of mobile telecom which represents more than 90% of Companys operations. b. First Adoption of IFRS b.1 Basis of transition to IFRS b.1.1 Application of CPC 37, CPC 43 and IFRS 1 The Company adopted CPC 37 and 43 and IFRS 1 in the preparation of these financial statements. The Company prepared its opening balance sheet as of the transition date of January 1, 2009, and the base date of these consolidated financial statements is December 31, 2010. In the preparation of the financial statements on the transition date in accordance with IFRS 1, the Company applied the mandatory exceptions and a number of optional exemptions regarding full retrospective application of IFRS. b.1.2 Exemptions regarding full retrospective application  chosen by the Company The Company utilized the following optional exemptions regarding full retrospective application in its balance sheet at the transition date. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) (a) Assets and liabilities of subsidiaries, affiliates and joint /ventures The Company utilized the exemption that allows a subsidiary, upon first adoption at a date later than that of its parent company, in its own financial statements prepared in accordance with IFRS, to consider the accounting values that were included in the consolidated financial statements already reported, based on the parent companys date of transition to IFRS. Thus, since the date of transition to IFRS adopted by our controlling shareholder (Telecom Itália S.p.a.) was January 1, 2005, the assets and liabilities that had already been presented in accordance with IFRS in the consolidated financial statements already reported to the Parent Company, were included in the financial statements as of the date of the Companys transition to IFRS. (b) Exemption regarding the classification of financial instruments The Company opted to classify its financial instruments in accordance with IAS 32/CPC 39 and IAS 39/CPC 08 as of the date of transition to IFRS. No analysis was carried out in connection with any date prior to the Companys contracting of any financial instruments in force as of the date of transition to IFRS. All financial instruments contracted after the transition date were analyzed and classified as of the respective contract date in accordance with IFRS. The remaining optional exemptions do not apply to the Company. b.1.3 Exception regarding retrospective application adopted by the Company The Company applied the following mandatory exception in its retrospective application: Exception for estimates: According to IFRS, as of January 1, 2009 the estimates are consistent with the estimates made at the same date in accordance with the accounting practices adopted in Brazil. The other mandatory exceptions provided for in IFRS 1 were observed, analyzed and produced no effects in relation to the accounting practices adopted in Brazil. b.2 Comparison between BR GAAP and IFRS With the application of all the pronouncements issued by the CPC in force for the financial statements as from December 31, 2010, the Company does not present any differences in the financial statements prepared in accordance with the BR GAAP and those prepared in accordance with IFRS, except for the presentation of the parent company financial statements, where the investments in subsidiaries are recorded on the equity method. c. Impacts of the implementation of the new CPC´s and IFRS The following significant adjustments were identified in connection with the implementation of the new CPC´s and IFRS: TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) c.1) Deferred income and social contribution taxes : The Company recognized the effects of deferred income and social contributions taxes determined upon application of the CPCs adjustments to the Parent Companys financial statements and the adjustments in relation to international standards  IFRS in the consolidated financial statements. The differences that generated deferred taxes resulted from capitalized financial charges reversal (item c.2), adjustment in obligation resulting from the retirement of assets (item c.3) and deferred charges reversal (item c.5). c.2) Capitalized financial charges : The financial charges related to certain loan and financing contracts in connection with investment activities were capitalized based on the average values of construction work in progress, as provided for in CVM Resolution No. 193 (revoked by CVM Resolution No. 577) and Official Letter CVM/SNC/SEP 01/207. The capitalized financial charges were depreciated taking into account the same criteria and useful life established for the property, plant and equipment items to which they were incorporated. For the purpose of the initial adoption of IFRS, the Company opted to apply the exemption allowed under IFRS 1 as described in item b.1.2.(a), and reversed the capitalized financial charges. Additionally, under the old BRGAAP, the subsidiary TIM Celular capitalized expenses related to interest and foreign exchange differences on the financing of its concessions between 1999 and 2000. For the purpose of the initial adoption of IFRS, the Company opted to apply the exemption allowed under IFRS 1 as described in item b.1.2.(a), and reversed the capitalized financial charges. c.3) Asset retirement obligations : The Company recognizes as an asset retirement obligation the present value of the estimated costs to be incurred upon the disassembly and removal of cell phone towers and equipment at leased sites. The contra-entry for this provision is recognized under property, plant and equipment and the depreciation is calculated based on the useful lives of the corresponding assets. Until December 31, 2008 the Company followed Statement of Financial Accounting Standards (SFAS) 143 Accounting for Asset Retirement Obligations issued by the Financial Accounting Standards Board (FASB), under which future obligation on account of the disassembly and removal of cell phone towers should be stated as a provision at present value, taking into account the historical discount rates on the dates when the provision was recorded. With the adoption of ICPC 12  Changes in Liabilities through Decommissioning, Restoration and Other Similar Liabilities (IFRIC 1), the provision for the disassembly and removal of cell phone towers should reflect the effects of changes in the discount rates prevailing from one period to the next. Therefore, the Company made the adjustment at the transition date. c.4) Business combination : Acquisition of HOLDCO/Intelig : On April 16, 2009, at a meeting of the Board of Directors, the Company entered into a Merger Agreement with its controlling shareholder, TIM Brasil and JVCO Participações Ltda. (JVCO), with Docas Investimentos S.A. as intervening party, in order to acquire the indirect control of Intelig. This acquisition would occur through the merger into the Company of HOLDCO Participações Ltda. (HOLDCO), a company controlled by JVCO, and which in turn, would control, following the conclusion of the merger, 100% of the share capital of Intelig. ANATEL, by means of Act No. 4634, of August 11, 2009, published in the Federal Official Gazette (DOU) on August 14, 2009, gave its approval to this transaction hereby presented, and also granted a period of 18 months for the elimination of the geographical overlapping of Switched Fixed Telephone Service ( STFC) concessions held by TIM Celular and Intelig, in light of the connection between the two as a result of the aforementioned merger. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) At December 30, 2009, during the Special Shareholders Meeting, the shareholders of TIM Participações approved the merger of HOLDCO, an entity that held 100% of the share capital of Intelig, into TIM Participações. As a result of this transaction, the Company issued 127,288,023 shares (43,356,672 common shares and 83,931,352 preferred shares) in the name to JVCO. Thus, TIM Participações became the controlling shareholder of Intelig, a company which held specific authorizations to render private fixed communication services with operations in the whole country, operating predominantly in the market for local, long distance and international calls and data transmission. In accordance with the old BRGAAP, the acquisition was recorded at the net book value of the assets acquired as of the base date November 30, 2009; however, for the implementation of the new accounting rules (CPC 15 Business Combination and IFRS3 R) , the acquisition was recorded as of December 31, 2009 (acquisition date), considering: a) the fair value of the acquisition cost was established based on the valuation of common and preferred shares of TIM Participações, taking into account the market (trade) value of the shares on December 30, 2009, totaling R$739,729; and b) the identifiable assets purchased, the contingencies and the liabilities assumed in the business combination were measured at their fair value on the date of acquisition. The table below includes the fair value of the identified assets acquired and liabilities assumed on the date of acquisition. Assets Cash and cash equivalents 132,816 Accounts receivable 126,353 Taxes recoverable 23,074 Court deposits 33,453 Property, plant and equipment 780,845 Intangible assets Other assets Total identifiable assets purchased Liabilities Loans Contingencies Long-term taxes and contributions Other liabilities Total liabilities assumed Net identifiable assets acquired TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) As result of the adjustment to fair value of the identified assets acquired and liabilities assumed from Intelig upon the acquisition of the company, the fair value of the net assets purchased totaled R$529,714. Thus, we concluded that the amount of R$ 739,729, paid upon the acquisition of Intelig on December 30, 2009, exceeded the fair value of the net assets by R$210,015. Said surplus amount was recorded as goodwill and is based on expectations of future profitability of Intelig, supported by the projections prepared by the Company together with investment banks. If such transaction had occurred as of January 1, 2009, the net revenue and net income for the period ended December 31, 2009, considering the combination of TIM Participações and its subsidiaries with Intelig, would have been R$ 13,747,028 and R$ 801,223, respectively. c.5) Deferred Assets : As permitted by Law No. 11638/07, the Company maintained, in deferred assets, pre-operational expenses recorded up to December 31, and amortized them over their remaining useful life. For the purpose of restating the financial statements and initial adoption of IFRS, the Company opted to apply the exemption allowed under IFRS 1, as described in item b.1.2.(a), and reversed its pre-operating expenses at the transition date. c.6) Equity Pick-up (parent company) : This relates to equity adjustments due to the effects of the application of the CPCs adjustments by the subsidiaries. c.7) Reclassifications : as a result of the application of the CPCs and adjustments to best accounting practices observed in the market and used by our controlling shareholders, the Company and its subsidiaries made a number of reclassifications in the statement of income, as described below: c.7.1 Deferred income and social contribution taxes : reclassified from Current Assets to Non-Current Assets and when applicable are presented on a net basis; c.7.2 Direct taxes and contributions recoverable : reclassified from Taxes and contributions recoverable to Direct taxes and contributions recoverable; c.7.3 Direct taxes and contributions payable : reclassified from Taxes and contributions payable to Direct taxes and contributions payable; c.7.4 Subsidies on the sale of handsets : reclassified from Prepaid expenses to Intangible assets. c.7.5 Contributions to Fust/Funttel : reclassified from Deductions from gross revenue to Other operating expenses; c.7.6 Revenues from the sale of SIM cards : reclassified from Sale of goods to Other telecommunications revenues; c.7.7 Amortization of subsidies on the sale of handsets : reclassified from Cost of goods sold to Amortization of intangible assets ; c.7.8 Provision for labor contingencies : reclassified from Other operating expenses to Personnel expenses under General and Administrative Expenses; c.7.9 Reversal of provision for labor contingencies : reclassified from Other operating expenses to Personnel Expenses under General and administrative expenses; TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) c.8 Acquisition of non-controlling interest: Acquisition of shares from non-controlling shareholders of the former Telesc and CTMR (merged into the former TIM Sul, which in turn in 2006 was merged into TIM Celular) : In accordance with the old BRGAAP, goodwill was booked upon the acquisition of shares at amounts greater than book value. With the adoption of CPC 15  Business Combination / IFRS3R, the effect of the acquisition of shares from non-controlling shareholders that occurred in 2002 was recorded in equity (before IFRS transition date) and consequently the balance of the goodwill remaining as of December 31, 2008 in the amount of R$3,547 was eliminated at the transition date, applying the exemption allowed under IFRS 1 as described in item b.1.2.(a). Acquisition of shares in TIM Sul and TIM Nordeste with shares issued by TIM Participações : In 2005, the Company acquired 100% of the shares held by non-controlling shareholders in TIM Sul and TIM Nordeste Telecomunicações with shares issued by TIM Participações S.A., converting the aforementioned companies into wholly owned subsidiaries. At the time this transaction was recorded in the financial statements at the book value of these shares, with no goodwill recognized for the difference in the market value of the shares acquired. For the purpose of the initial adoption of IFRS, the Company opted to apply the exemption allowed under IFRS 1 as described in item b.1.2.(a), and recorded the goodwill in the amount of R$157,555, wich was calculated when the Company IFRS financial statements were reported to its controller shareholder in 2005. d.In the charts below, the Company presents the amounts corresponding to the impacts generated in the Parent Company and Consolidated Balance Sheets as of January 1, 2009 (transition date) and December 31, 2009 (comparison period), and in the Parent Companys and Consolidated Statements of Income for the year ended December 31, 2009. The chart also presents the reconciliation of equity (parent company and consolidated) and net income for these periods (parent company and consolidated). This accounting information is being restated to reflect the application of the aforementioned adjustments and reclassifications. d1. Reconciliation of equity  parent company Note 12/31/2009 1/1/2009 Equity as published 8,282,093 7,790,456 Business combination 2 c.4 Acquisition of non-controlling interest 2c.8 Equity pick-up 2c.6 Others 2c.4 (3,547) (3,547) Adjusted equity 8,577,360 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d2. Reconciliation of equity  consolidated Note 12/31/2009 1/1/2009 Equity as published 8,282,093 7,790,456 Business combination  Intelig aquisition 2c.4 280,327 - Acquisition of non-controlling interest 2c.8 157,556 157,556 Capitalized finance charges 2c.2 (110,982) (148,037) Deferred charges 2c.5 (110,979) Asset retirement obligations 2c.3 14,999 18,868 Deferred income and social contribution taxes 2c.1 67,893 29,351 Others 2c.8 (3,547) (3,547) Adjusted equity 8,577,360 7,695,618 d3. Reconciliation of net income for the period  parent company Note 12/31/2009 Net income as published 214,893 Equity pick-up 2c.6 126,480 Adjusted net income 341,373 d4. Reconciliation of net income for the period  consolidated Note 31/12/2009 Net income as published 214,893 Capitalized finance charges 2c.2 37,055 Asset retirement obligations 2c.3 (3,869) Deferred charges 2c.5 38,050 Net income of Intelig for December 2009 2c.4 16,702 Deferred income and social contribution taxes 2c.1 38,542 Adjusted net income 341,373 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.5 Reconciliation of the Parent Company Balance Sheet as of January 1, 2009 -Transition date : Parent company Note Note on adjustments Balance Sheet as of 1/1/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 1/1/09  after adjustments Assets Current assets Cash and cash equivalents 5 35,968 - 35,968 Financial investments 6 4,016 - 4,016 Dividends receivable - 174,722 - 174,722 Indirect taxes and contributions recoverable 9 2c.7.2 1,067 (1,067) - Direct taxes and contributions recoverable 10 2c.7.2 - 1,067 1,067 Other assets 14 215 - 215 215,988 - 215,988 Non-current assets Financial investments 6 311 - 311 Indirect taxes and contributions 9 2c.7.2 6,257 (6,257) - Direct taxes and contributions recoverable 10 2c.7.2 - 6,257 6,257 Judicial deposits 13 5,467 - 5,467 Investiments 15 2c.6 7,788,868 (248,847) 7,540,021 Intangíble 17 2c.4 3,547 154,009 157,556 7,804,450 (94,838) 7,709,612 Total assets 8.020.438 (94,838) 7,925,600 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Parent company Note Note on adjustments Balance Sheet as of 1/1/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 1/1/09  after adjustments Liabilities and Equity Current liabilities Suppliers 18 768 - 768 Labor obligations 20 27 - 27 Indirect taxes and contributions payable 21 2c.7.3 17 (6) 11 Direct taxes and contributions payable 22 2c.7.3 - 6 6 Dividends payable 26 193,365 - 193,365 Other obligations 23 4,121 - 4,121 198,298 - 198,298 Non-current liabilities Provision for contingencies 24 6,520 - 6,520 Actuarial liabilities 37 4,717 - 4,717 Other obligations 23 20,447 - 20,447 31,684 - 31,684 Equity Capital stock 26 7,613,610 - 7,613,610 Capital reserves 26 34,330 157,556 191,886 Profit reserves 26 - Accumulated losses 26 - (252,394) (252,394) 7,790,456 (94,838) 7,695,618 Total liabilities and equity 8,020,438 (94,838) 7,925,600 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.6 Reconciliation of the Companys Consolidated Balance Sheet as of January 1, 2009 -Transition date : Consolidated Note Note on adjustments Balance Sheet as of 1/1/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 1/1/09  after adjustments Assets Current assets Cash and cash equivalents 5 1,531,543 - 1,531,543 Financial investments 6 23,048 - 23,048 Accounts receivable 7 2,635,355 - 2,635,355 Inventories 8 548,514 - 548,514 Indirect taxes and contributions recoverable 9 2c.7.2 603,353 (288,726) 314,627 Direct taxes and contributions recoverable 10 2c.7.2 - 288,726 288,726 Deferred income and social contribution taxes 11 2c.7.1 49,451 (49,451) - Prepaid expenses 12 2c.7.4 155,825 (134,865) 20,960 Derivative transactions 36 260,925 - 260,925 Other assets 14 26,839 - 26,839 5,834,853 (184,316) 5,650,537 Non-current assets Financial investments 6 9,911 - 9,911 Indirect taxes and contributions 9 2c.7.2 226,975 (70,836) 156,139 Direct taxes and contributions recoverable 10 2c.7.2 - 70,836 70,836 Deferred income and social contribution taxes 11 2c.1, 7.1 110,763 78,802 189,565 Judicial deposits 13 143,924 - 143,924 Prepaid expenses 12 13,693 - 13,693 Derivative transactions 36 126,648 - 126,648 Other assets 14 7,268 - 7,268 Property, plant and equipment 16 2c.2,3 (45,294) 4,753,800 Intangíble assets 17 2c.2, 4, 7.4 4,817,312 170,263 4,987,575 Deferred charges 2c.5 149,029 (149,029) - 10,404,617 54,742 10,459,359 Total assets 16,239,470 (129,574) 16,109,896 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Consolidated Note Note on adjustments Balance Sheet as of 1/1/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 1/1/09  after adjustments Liabilities and Equity Current Suppliers 18 3,328,714 - 3,328,714 Loans and financing 19 1,482,705 - 1,482,705 Derivative transactions 36 52,448 - 52,448 Labor obligations 20 106,991 - 106,991 Indirect taxes and contributions 21 2c.7.3 601,779 (129,821) 471,958 Direct taxes and contributions payable 22 2c.7.3 - 129,821 129,821 Dividends payable 26 193,365 - 193,365 Other obligations 23 113,639 - 113,639 5,879,641 - 5,879,641 Non-current liabilities Loans and financing 19 2,066,514 - 2,066,514 Derivative transactions 36 10,814 - 10,814 Provision for contingencies 24 253,370 - 253,370 Actuarial liabilities 37 6,425 - 6,425 Asset retirement obligations 25 2c.3 211,803 (34,736) 177,067 Other obligations 23 20,447 - 20,447 2,569,373 (34,736) 2,534,637 Equity Capital stock 26 7,613,610 - 7,613,610 Capital reserve 26 34,330 157,556 191,886 Profit reserves 26 - Accumulated losses 26 - (252,394) 7,790,456 (94,840) 7,695,616 Total liabilities and equity 16,239,470 (129,574) 16,109,896 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.7 Reconciliation of the Parent Company Balance Sheet as of December 31, 2009 Parent company Note Note on adjustments Balance Sheet as of 12/31/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 12/31/09  after adjustments Assets Current assets Cash and cash equivalents 5 35,958 - 35,958 Financial investments 6 40 - 40 Dividends receivable 9 2c.7.2 190,000 - 190,000 Indirect taxes and contributions recoverable 10 2c.7.2 1,005 (1,005) - Direct taxes and contributions recoverable 14 - 1,005 1,005 Other assets 135 - 135 227,138 - 227,138 Non-current assets Financial investments 6 342 - 342 Indirect taxes and contributions 9 2c.7.2 - Direct taxes and contributions recoverable 10 2c 7.2 - Judicial deposits 13 11,630 - 11,630 Investments 15 2c.6 8,299,944 141,258 8,441,202 Intangíble 17 2c.4 8,322,794 295,267 8,618,061 Total assets TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Parent company Note Note on adjustments Balance Sheet as of 12/31/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 12/31/09  after adjustments Liabilities and Equity Current liabilities Suppiers 18 5,818 - 5,818 Labor obligations 20 50 - 50 Indirect taxes and contributions payable 21 2c.7.3 13 (4) 9 Direct taxes and contributions payable 22 2c.7.3 - 4 4 Dividends payable 26 224,652 - 224,652 Other obligations 23 1,660 - 1,660 232,193 - 232,193 Non-current liabilities Provision for contingencies 24 3,998 - 3,998 Actuarial liabilities 37 4,782 - 4,782 Other obligations 23 26,866 - 26,866 35,646 - 35,646 Equity Capital stock 26 - Capital reserves 26 2c.4 15,569 Profit reserves 26 158,049 Acummulated losses 26 2c.4, 2c.6 Total liabilities and equity 8,549,932 295,267 8,845,199 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.8 Reconciliation of the Companys Consolidated Balance Sheet as of December 31, 2009 Consolidated Note Note on adjustments Balance Sheet as of 12/31/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 12/31/09  after adjustments Assets Current assets Cash and cash equivalents 5 2,413,024 - 2,413,024 Financial investments 6 146,145 - 146,145 Accounts receivable 7 2,443,424 - 2,443,424 Inventories 8 406,434 - 406,434 Indirect taxes and contributions recoverable 9 2c.7.2 905,308 (440,693) 464,615 Direct taxes and contributions recoverable 10 2c.7.2 - 440,693 440,693 Deferred income and social contribution taxes 11 2c.7.1 32,709 (32,709) - Prepaid expenses 12 2c.7.4 238,270 (213,580) 24,690 Derivative transactions 36 49,237 - 49,237 Other assets 14 94,390 - 94,390 6,728,941 (246,289) 6,482,652 Non-current assets Financial investments 6 16,567 - 16,567 Accounts receivable 7 41,269 - 41,269 Indirect taxes and contributions recoverable 9 221,738 (41,706) 180,032 Direct taxes and contributions recoverable 10 2c.7.2 - 41,706 41,706 Deferred income and social contribution taxes 11 2c.7.2 196,886 100,601 297,487 Judicial deposits 13 2c.1, 7.1 227,521 - 227,521 Prepaid expenses 12 9,847 - 9,847 Derivative transactions 36 29,027 - 29,027 Other assets 14 11,863 - 11,863 Property, plant and equipment 16 2c.2, 3 5,323,174 270,598 5,593,772 Intangible assets 17 2c.2, 4, 7.4 4,494,342 496,370 4,990,712 Deferred charges 2c.5 110,979 (110,979) - 10,683,213 756,590 11,439,803 Total assets 510,301 17,922,455 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Consolidated Note Note on adjustments Balance Sheet as of 12/31/09  before adjustments Adjustments/ reclassifications pursuant to CPCs/IFRS Balance Sheet as of 12/31/09  after adjustments Liabilities and Equity Current liabilities Suppliers 18 3,099,982 - 3,099,982 Loans and financing 19 1,417,363 - 1,417,363 Derivative transactions 36 48,122 - 48,122 Labor obligations 20 107,863 - 107,863 Indirect taxes and contributions 21 2c.7.3 726,497 (162,645) 563,852 Direct taxes and contributions payable 22 2c.7.3 - 162,645 162,645 Dividends payable 26 224,652 - 224,652 Other obligations 23 115,450 - 115,450 5,739,929 5,739,929 Non-current liabilities Loans and financing 19 2,742,595 - 2,742,595 Derivative transactions 36 113,200 - 113,200 Provision for contingencies 24 208,167 116,341 Indirect taxes and contributions recoverable 21 2c.7.3 29,141 (23,984) 5,157 Direct taxes and contributions recoverable 22 2c.7.3 - 23,984 23,984 Deferred income and social contribution tax Actuarial liabilities 37 7,527 - 7,527 Asset retirement obligations 25 2c.3 237,096 2,539 239,635 Other obligations 23 52,406 - 52,406 3,390,132 215,034 3,605,166 Equity Capital stock 26 8,149,096 - 8,149,096 Capital reserves 26 15,569 380,560 396,129 Profit reserves - Accumulated losses Total liabilities and equity 510,301 17,922,455 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.9 Reconciliation of the parent company statement of income for the year ended December 31, 2009 Parent company Note Note on adjustments Statement of income - published Adjustments/ reclassifications pursuant to CPCs/IFRS Statement of income -restated Operating income (expense) General and administrative 30 2c.7.8, 9 Equity pick-up Other operating expense 31 2c.7.8 Operating profit Financial income (expenses): Financial income 32 - Financial expenses 33 2c.2, 3 - - Income before income tax and social contribution Income tax and social contribuiton 34 2c.2 - Net income for the year Other comprehensive income - - - Total comprehensive income Atributable to: Owners of the parent TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) d.10 Reconciliation of the consolidated statement of income for the year ended December 31, 2009 Consolidated Note Nota ajuste Statement of income in 12/31/09 Published Ajustes/ reclassificações conforme CPC's/IFRS Statement of income in 12/31/09 restated Net operating revenue 27 52,199 Cost of services provided and goods sold 28 2c.2, 3 e 5 50,813 Gross profit 103,012 Operating revenues (expenses) Selling 29 13,328 General and administrative 30 2c.7.8 e 9 37,098 Other operating expenses 31 2c.7.8 (77,001) (26,575) Operating income 76,437 - Receitas (despesas) financeiras - Financial revenue 32 (298) Financial expense 33 2c.2 e 3 11,799 11,501 - Income before income tax and social contribution 87,938 - Income tax and social contribution 34 2c.2 38,542 - Net income for the period 126,480 Other comphreensive income Total comphreensive income 126,480 341,373 Atributable to: Owners of the parent 126,480 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) e. Reconciliation of the quarterly financial information  ITR As permitted by CVM Resolution 656, the Company decided not to present the restated Quarterly Financial Information  (ITR) at this date. Accordingly, to comply with the requirements of the resolution, the Company presents below the reconciliation of the equity as of March 31, June 30 and September 30, 2010 and 2009, and for the quarters then ended: e.1 Reconciliation of equity  parent company Note 9/30/2010 6/30/2010 3/31/2010 Equity as published 8,419,090 8,317,615 Business combination 2c.4 Acquisition of non-controlling interest 2c.8 Equity pick-up 2c.6 (89,870) Others 2c.4 (3,547) (3,547) (3,547) Adjusted equity 8,918,424 8,763,556 Note 9/30/2009 6/30/2009 3/31/2009 Eequity as published Acquisition of non-controlling interest 2c.8 Equity pick-up 2c.6 Others 2c.4 (3,547) (3,547) (3,547) Adjusted equity 7,557,232 e.2 Reconciliation of equity  Consolidated Note 9/30/2010 6/30/2010 3/31/2010 Equity as published 8,413,439 8,312,043 Business combination  Intelig aquisition 2c.4 Acquisition of non-controlling interest 2c.8 Capitalized finance charges 2c.2 (85,593) (93,728) (102,423) Deferred charges 2c.5 (82,442) (91,954) (101,467) Asset retirement obligations 2c.3 24,674 21,446 18,070 Fixed assets at fair value 17,055 12,541 6,482 Deferred income and social contribution taxes 2c.1 58,239 61,825 64,900 Others 2c.8 (3,547) (3,547) (3,547) Adjusted´equity 8,912,773 8,757,905 8,631,941 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Note 9/30/2009 6/30/2009 3/31/2009 Equity as published 7,696,795 7,631,195 7,646,442 Acquisition of non-controlling interest 2c.8 157,556 157,556 157,556 Capitalized finance charges 2c.2 Deferred charges 2c.5 (120,492) (130,004) (139,517) Asset retirement obligations 2c.3 12,478 10,083 7,697 Deferred income and social contribution taxes 2c.1 21,933 24,400 26,875 Others 2c.8 (3,547) (3,547) (3,547) Adjusted equity 7,644,982 7,560,826 7,557,232 e.3 Reconciliation of quarterly net income  parent company Note 9/30/2010 6/30/2010 3/31/2010 Net income published 261,717 136,997 35,522 Equity pick-up 2c.8 71,002 49,199 24,631 Adjusted net income 332,719 186,196 60,153 Note 9/30/2009 6/30/2009 3/31/2009 Loss published (98,450) (159,261) (144,014) Equity pick-up 2c.6 43,025 24,469 5,628 Adjusted Loss (55,425) (134,792) (138,386) e.4 Reconciliation of quarterly net income - consolidated Note 9/30/2010 6/30/2010 3/31/2010 Net income as published 256,066 131,346 29,950 Capitalized finance charges 2c.2 25,389 17,254 8,559 Asset retirement obligations 2c.3 28,537 19,025 9,512 Deferred charges 2c.5 9,675 6,447 3,071 Fixed assets at fair value 2.c 4 17,055 12,541 6,482 Deferred income tax and social contribution 2c.1 (9,654) (6,068) (2,993) Adjusted net income 327,068 180,545 54,581 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Note 9/30/2009 6/30/2009 3/31/2009 Loss published (98,450) (159,261) (144,014) Capitalized finance charges 2c.2 28,296 19,180 9,763 Asset retirement obligations 2c.3 (6,390) (8,785) (11,171) Deferred charges 2c.5 28,537 19,025 9,512 Deferred income tax and social contribution 2c.1 (7,418) Adjusted Loss (55,425) (134,792) (138,386) 3. Summary of the main accounting practices The accounting practices presented below are equally applicable to the financial statements of the parent company (BRGAAP) and the consolidated statements (BRGAAP/IFRS). a. Cash and cash equivalents Cash and cash equivalents includes cash in hand, deposits at banks, other short-term highly liquid investments with original maturities of three months or less, and bank overdrafts. b. Financial investments Financial investments maturing within more than three months from balance sheet date are recorded at fair value, as current and noncurrent assets, on the balance sheet date. c. Financial Assets and liabilities c.1. Financial assets c.1.1 Classification The group classifies its financial assets in the following categories: at fair value through profit or loss and loans and receivables. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at initial recognition. (a) Financial assets at fair value through profit or loss Financial assets at fair value through profit or loss are financial assets held for trading. A financial asset is classified in this category if acquired principally for the purpose of selling in the short-term. Derivatives are also categorized as held for trading. Assets in this category are classified as current assets.The Company does not use hedge accounting. (b) Loans and receivables TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are included in current assets, except for maturities greater than 12 months after the end of the reporting period, which are classified as non-current assets. The groups loans and receivables comprise trade and other receivables. C.1.2 Recognition and measurement Regular purchases and sales of financial assets are recognized on the trade-date  the date on which the Company commits to purchase or sell the asset. Investments are initially recognized at fair value plus transaction costs for all financial assets not carried at fair value through profit or loss. Financial assets carried at fair value through profit or loss are initially recognized at fair value, and transaction costs are expensed in the income statement. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred and the Company has transferred substantially all risks and rewards of ownership. Financial assets at fair value through profit or loss are subsequently carried at fair value. Loans and receivables are subsequently carried at amortized cost using the effective interest method. Gains or losses arising from changes in the fair value of the financial assets at fair value through profit or loss category are presented in the income statement within other (losses)/gains  net in the period in which they arise. Dividend income from financial assets at fair value through profit or loss is recognized in the income statement as part of other income when the groups right to receive payments is established. The fair values of publicly investments are based on current bid prices. If the market for a financial asset is not active (and for unlisted securities), the Company establishes fair value by using valuation techniques. These include the use of recent arms length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models making maximum use of market inputs and relying as little as possible on entity-specific inputs. c.1.3 Offsetting financial instruments Financial assets and liabilities are offset and the net amount reported in the balance sheet when there is a legally enforceable right to offset the recognized amounts and there is an intention to settle on a net basis, or realize the asset and settle the liability simultaneously. c.1.4 Impairment of financial assets (a) Assets carried at amortized cost The Company assesses at the end of each reporting period whether there is objective evidence that a financial asset or group of financial assets is impaired. A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a loss event) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) The criteria that the Company uses to determine that there is objective evidence of an impairment loss include: · significant financial difficulty of the issuer or obligor; · a breach of contract, such as a default or delinquency in interest or principal payments; · the group, for economic or legal reasons relating to the borrowers financial difficulty, granting to the borrower a concession that the group would not otherwise consider; · it becomes probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of those assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: (i) adverse changes in the payment status of borrowers in the portfolio; (ii) national or local economic conditions that correlate with defaults on the assets in the portfolio. The group first assesses whether objective evidence of impairment exists. The amount of the loss is measured as the difference between the assets carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial assets original effective interest rate. The carrying amount of the asset is reduced and the amount of the loss is recognized in the consolidated income statement. If a loan or held-to-maturity investment has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate determined under the contract. As a practical expedient, the Company may measure impairment on the basis of an instruments fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized (such as an improvement in the debtors credit rating), the reversal of the previously recognized impairment loss is recognized in the consolidated income statement. c.2. Financial liabilities Financial liabilities: the main financial liabilities recognized by the Company and its subsidiaries are: trade payables, fair value derivatives and loans and financing. They are classified under the following categories, according to the nature of the contracted financial instruments: (i) Financial liabilities measured at fair value through income: these are financial liabilities usually traded before maturity, liabilities designated on initial recognition as to be measured at fair value and derivatives. At each balance sheet date they are measured at their fair value. The interest rate, monetary restatement, exchange variation and variations arising valuation at fair value, where applicable, are recognized in income as incurred as financial revenues and expenses. In this category there are basically the derivative financial instruments; (ii) Financial liabilities not measured at fair value: these are non-derivative financial liabilities not usually traded before maturity. Upon initial recognition they are measured at the TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) amortized cost, according to the effective interest rate method. The interest rate, monetary restatement, exchange variation and variations arising from valuation at fair value, where applicable, are recognized to income as incurred as financial revenues and expenses. d. Accounts receivable Accounts receivable from telecommunications service customers are calculated at the rate in effect on the date of service rendering. Accounts receivable also include unbilled services, receivables from network use (interconection) and receivables from sales of handsets and accessories. e. Inventories Inventories are stated at the lower of the average acquisition cost and net realizable value. f. Prepaid expenses Prepaid expenses are shown at the amount actually disbursed and not yet incurred. They are allocated to income as incurred. g. Investments The equity interests in subsidiaries are recorded on the equity method only in the parent company financial statements. h. Property, plant and equipment Property, plant and equipment are shown at acquisition and/or construction cost, net of accumulated depreciation and impairment, when applicable. The depreciation is calculated by the straight-line method considering the useful life of the assets involved and their residual value. The Company records its assets by components. The estimated costs to be incurred on disassembly of towers and equipment at leased sites are capitalized and depreciated over the useful lives of these assets. The Company records provisions for asset retirement obligations based on the present value of estimated costs to be incurred on disassembly of towers and equipment on leased sites. The counterpart of this provision is recognized as property, plant and equipment, and depreciation is calculated based on the useful lives of the corresponding assets. The interest recognized on ths unwinding of the present value calculation is booked as financial expenses. The recording of this provision is in accordance with ICPC 12  Changes in liabilities due to retirement, restoration and other similar liabilities (equivalent to IFRIC 1). Gains and losses on disposals are determined by comparing the proceeds with the carrying amount and are recognized within Other (losses)/gains  net in the income statement. i. Intangible assets TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) The intangible assets are measured at historical cost less accumulated amortization and impairment, when applicable, and reflect: (i) the purchase of authorizations and radio frequency band licensing; (ii) software in use and/or under development, and (iii) subsidies on the sale of phone sets and mini modems. They also include goodwill. The amortization expenses are calculated on the straight-line method over the useful life of assets, as follows: five years for software and fifteen years for authorizations and radio frequency bands. The estimated useful lives of intangible assets are regularly reviewed in order to reflect technological changes. Goodwill Goodwill represents the excess of the cost of an acquisition over the fair value of the assets and liabilities of the acquired subsidiary. Goodwill on acquisitions of subsidiaries is included in intangible assets. If an acquisition results in negative goodwill, it is recorded as a gain in the income statement at the date of the acquisition. Goodwill is tested annually for impairment and carried at cost less accumulated impairment losses. Impairment losses on goodwill are not reversed. Gains and losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Goodwill is allocated to cash-generating units for the purpose of impairment testing. The allocation is made to those cash-generating units or groups of cash-generating units that are expected to benefit from the business combination in which the goodwill arose, segregated by operating segment. Software Costs associated with maintaining computer software programs are recognized as an expense as incurred. Development costs that are directly attributable to the design and testing of identifiable and unique software products controlled by the group are recognized as intangible assets when the following criteria are met: - it is technically feasible to complete the software product so that it will be available for use; - management intends to complete the software product and use or sell it; - there is an ability to use or sell the software product; - it can be demonstrated how the software product will generate probable future economic benefits; - adequate technical, financial and other resources to complete the development and to use or sell the software product are available; and - the expenditure attributable to the software product during its development can be reliably measured. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Directly attributable costs that are capitalized as part of the software product include the software development employee costs and an appropriate portion of relevant overheads. Other development expenditures that do not meet these criteria are recognized as an expense as incurred. Development costs previously recognized as an expense are not recognized as an asset in a subsequent period. Computer software development costs recognized as assets are amortized over their estimated useful lives. Subsidies on the sale of handsets and mini-modems The Company offers subsidies on the sale of handsets and mini-modems for post-paid clients, as formalized by the proper contracts. The funds disbursed are recorded as intangible assets, in accordance with IAS 38/CPC 04. Subsidies on the sale of handsets and mini-modems to post-paid subscribers are amortized using the straight-line method over the minimum period of the service agreement entered into by clients (12 months). The exit penalties for clients who cancel their subscriptions or migrate to a pre-paid system prior to the end of the contract are invariably greater than the subsidy granted on the sales of handsets and mini-modems. j. Long lived assets impairment Assets that have an indefinite useful life, for example goodwill, are not subject to amortization and are tested at least annually for impairment. Assets that are subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized for the amount by which the assets carrying amount exceeds its recoverable amount. The recoverable amount is the higher of an assets fair value less costs to sell and value in use. For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash-generating units). Non-financial assets other than goodwill that have suffered an impairment are reviewed for possible reversal of the impairment at each reporting date. k. Suppliers Trade payables are obligations to pay for goods or services that have been acquired in the ordinary course of business from suppliers. Accounts payable are classified as current liabilities if payment is due within one year or less. Trade payables are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method. In practice, they are usually recognized at the amount of the related invoice. l. Loans and financing TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Borrowings are recognized initially at fair value, net of transaction costs incurred. Borrowings are subsequently carried at amortized cost; any difference between the proceeds (net of transaction costs) and the redemption value is recognized in the income statement over the period of the borrowings using the effective interest method. Fees paid on the establishment of loan facilities are recognized as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down. In this case, the fee is deferred until the draw-down occurs. To the extent there is no evidence that it is probable that some or all of the facility will be drawn down, the fee is capitalized as a pre-payment for liquidity services and amortized over the period of the facility to which it relates. Borrowings are classified as current liabilities unless the Company has an unconditional right to defer settlement of the liability for at least 12 months after the balance sheet date. m. Provisions These are recognized in the balance sheet when the Company has a legal obligation or one arising from past events, the settlement of which may probably require disbursement of economic resources. Some liabilities involve uncertainties concerning term and value, and are estimated as incurred and recorded by means of a provision. The provisions are recorded based on the best estimates of the related risks. n. Income and social contribution taxes  current and deferred The tax expense for the period comprises current and deferred tax. Tax is recognized in the income statement.There are no income tax and social contribution charged to comprehensive income. The current income tax charge is calculated on the basis of the tax laws enacted or substantively enacted at the balance sheet date. Management periodically evaluates positions taken in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. It establishes provisions where appropriate on the basis of amounts expected to be paid to the tax authorities. Deferred income tax is recognized, using the liability method, on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the consolidated financial statements. However, the deferred income tax is not recorded for if it arises from initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable profit or loss. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantially enacted by the balance sheet date and are expected to apply when the related deferred income tax asset is realized or the deferred income tax liability is settled. Deferred income tax assets are recognized only to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized. Deferred income tax is provided on temporary differences arising on investments in subsidiaries, except where the timing of the reversal of the temporary difference is controlled by the group and it is probable that the temporary difference will not reverse in the foreseeable future. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Deferred income tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets against current tax liabilities and when the deferred income taxes assets and liabilities relate to income taxes levied by the same taxation authority on either the taxable entity or different taxable entities where there is an intention to settle the balances on a net basis. Pursuant to Constitutive Reports 0144/2003 and 0232/2003 issued by ADENE (Agency for Development of the Northeast) on March 31, 2003, TIM Celular became a beneficiary of a fiscal incentive consisting of: (i) 75% reduction of income tax and non-reimbursable additional taxes, for a 10-year period from 2002 through 2011, calculated based on the income from operation of its installed capacity for digital mobile cell telephone services; and (ii) 37.5%, 25% and 12.5% reduction of income tax and non-reimbursable additional taxes for the fiscal years 2003, 2004-2008 and 2009-2013, respectively, calculated based on the income from operation of its installed capacity for analogical mobile cell telephone services. o. Provision for contingencies This provision is set up based on the opinion of the Companys internal and external lawyers and management, in an amount deemed sufficient to cover probable losses and risks. Possible losses and risks are disclosed, while remote losses are not. p. Revenue recognition Revenues from mobile services basically comprise monthly subscriptions, use of minutes, roaming charges and long distance calls and are recognized to the extent that it is probable that economic benefits will flow to the Company and their amount can be measured reliably. · Revenues from services rendered Revenues from cell telephone services is recognized based on the minutes of use, net of credits and adjustments related to discounts granted on services. Such revenues are recognized only when the service can be measured in a reliable manner. Billing are recognized monthly, and the unbilled revenues between the date of the billing and the end of the month are identified, processed and recognized in the month in which the services were rendered. Revenues from interconnection traffic and roaming are reported gross of the amounts due to other telecommunication operators. Revenues from services in the pre-paid system are recognized when the services are rendered to clients, based on minutes used. Minutes not used related to pre-paid system are recorded as deferred revenues and appropriated to income when the service is used. · Revenues from sales of goods Revenues from sales of goods (telephones, mini-modens and other equipment) are recognized when the significant risks and rewards of ownership are transferred to the buyer. A portion of such TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) revenues is related to contracts with a minimum contractual period of 12 months and includes an enforced termination penalty. For these contracts, the subsidized acquisition cost of handsets is capitalized as Intangible assets. q. Pension plans and other post-employment benefits The Company and its subsidiaries have defined benefit plans. Typically defined benefit plans establishe an amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. The liability recognized in the balance sheet in respect of defined benefit pension plans is the present value of the defined benefit obligation at the end of the reporting period less the fair value of plan assets, together with adjustments for unrecognized past-service costs. The defined benefit obligation is calculated annually by independent actuaries using the projected unit credit method. The present value of the defined benefit obligation is determined by discounting the estimated future cash outflows using market interest rates that are denominated in the currency in which the benefits will be paid, and that have terms to maturity approximating the terms of the related pension liability. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions, which exceed 10% of the plan assets or 10% of the plan liabilities, are charged or credited to profit or loss for the expected remaining period of employee services. Past-service costs are recognized immediately in the income statement, unless the changes to the pension plan are conditional on the employees remaining in service for a specified period of time (the vesting period). In this case, the past-service costs are amortized on a straight-line basis over the vesting period. r. Transactions in foreign currency Transactions in foreign currency are recognized at the exchange rate in force on the date of the transaction. Monetary assets and liabilities in foreign currency are converted into Reais at the exchange rate in force on the date of the balance sheet, as disclosed by the Central Bank of Brasil. Realized and unrealized exchange gains or losses are recognized in the income statement when they occur. Foreign exchange gains and losses that relate to borrowings and cash and cash equivalents are presented in the income statement within financial income or expense. All other foreign exchange gains and losses are presented in the income statement within other (losses)/gains  net. s. Employees profit-sharing The Company and its subsidiaries monthly record a provision for employees´ profit-sharing, based on the relevant targets disclosed to their employees and approved by the Board of Directors. These TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) amounts are recorded as personnel expenses and allocated to profit and loss accounts considering each employees cost center. t. Dividends A dividend distribution to the companys shareholders is recognized as a liability in the groups financial statements at year-end based on the companys By-laws. Any amount that exceeds the minimum required is only provided on the date when it is approved by the shareholders at the general meeting. u. New pronouncements, changes and IFRS interpretations The following standards and amendments to existing standards have been published and are mandatory for the groups accounting periods beginning on or after January 1, 2011 or later periods but the group has not early adopted them. . IFRS 9, "Financial instruments", issued in November 2009. This standard is the first step in the process to replace IAS 39, Financial instruments: Recognition and Measurement'. IFRS 9 introduces new requirements for classifying and measuring financial assets and is likely to affect the groups accounting for its financial assets. The standard is not applicable until January 1, 2013 but is available for early adoption. . IAS 24 (revised), Related party disclosures, issued in November 2009, which supersedes IAS 24, Related party disclosures, issued in 2003. IAS 24 (revised) is mandatory for periods beginning on or after January 1, 2011. Earlier application, in whole or in part, is permitted. The revised standard clarifies and simplifies the definition of a related party and removes the requirement for government-related entities to disclose details of all transactions with the government and other government-related entities. The group will apply the revised standard from January 1, 2011. When the revised standard is applied, the group and the parent company will need to disclose any transactions between its subsidiaries and its associates. The group is currently putting systems in place to capture the necessary information. It is, therefore, not possible at this stage to disclose the impact, if any, of the revised standard on the related party disclosures. . IFRIC 19, Extinguishing financial liabilities with equity instruments, effective July 1, 2010. The interpretation clarifies the accounting by an entity when the terms of a financial liability are renegotiated and result in the entity issuing equity instruments to a creditor of the entity to extinguish all or part of the financial liability (debt for equity swap). It requires a gain or loss to be recognized in profit or loss, which is measured as the difference between the carrying amount of the financial liability and the fair value of the equity instruments issued. If the fair value of the equity instruments issued cannot be reliably measured, the equity instruments should be measured to reflect the fair value of the financial liability extinguished. The group will apply the revised standard from January 1, 2011. It is not expected to have any impact on the group or the parent companys financial statements. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 4 Critical accounting estimates Estimates and judgments are continually evaluated and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. The Company makes estimates and assumptions concerning the future. The resulting accounting estimates will, by definition, seldom equal the related actual results. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are addressed below. (a) Long lived assets  impairment evaluation An impairment exists when the carrying value of an asset or cash-generating unit exceeds its recoverable value, which is the higher of the fair value less selling costs or the value-in-use. The calculation of the fair value less selling costs is based on available information on transactions involving the sale of similar assets or market prices less additional costs to dispose of the asset. The calculation of the value-in-use is based on the discounted cash flow model. Cash flows are based on the budget for the next ten years and do not include reorganization activities with which the Company has not yet committed or significant future investments that may improve the assets comprising the cash-generating unit being tested. The recoverable value depends on the discount rate used in the discounted cash flow method, as well as on expected cash receipts and the growth rate used for extrapolation purposes. (b) Income tax and social contribution Current and deferred income tax and social contribution are calculated based on prudent interpretations of applicable legislation. This process usually involves complex estimates to determine taxable income and deductible or taxable temporary differences. In particular, deferred income tax and social contribution asset on tax losses and temporary differences are recognized to the extent that the availability of the related future taxable profits is probable. Measuring the recoverability of deferred income tax and social contribution on tax losses and temporary differences takes into consideration estimated future taxable income, and is based on conservative tax assumptions . (c) Allowance for doubtful accounts The allowance for doubtful accounts is presented as a reduction in accounts receivable, and is based on the subscriber portfolio profile, aging of past due bills, economic environment and risks involved in each case, at an amount considered sufficient to face any losses on the realization of such credits. (d) Provision for contingencies Contingencies are analyzed by management together with its legal advisors. In its analyses the Company considers factors such as the hierarchy of laws, existing case law, recent decisions by courts and their relevance in the Brazilian legal system. These analyses involve management judgments. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) (e) Fair value of financial assets and liabilities The fair value of financial liabilities for disclosure purposes is estimated by discounting the future contractual cash flows at the current market interest rate that is available to the Company for similar financial instruments. The Company adopted the amendment to IFRS 7 for financial instruments that are measured in the balance sheet at fair value; this requires disclosure of fair value measurements by level of the following fair value measurement hierarchy: · Quoted prices (unadjusted) in active markets for identical assets or liabilities (level 1). · Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices) (level 2). · Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs) (level 3). TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 5 Cash and Cash equivalents Parent Company Consolidated Cash at banks and on hand 95 Financial investments: CDB Bank Deposit Certificates (CDB) are nominative securities issued by banks and sold to the public as a mean of fundraising. and can be negotiated at any time during the contract period. 6 Financial investments Parent Company Consolidated CDB 42 Federal Public Securities Investment fund units - 80 - Current portion Long-term portion The average return on the Companys investments is 100.73% of the Interbank Deposit Certificate (CDI) rate. These investments are redeemable at any time, with no significant loss of recorded earnings, except for those classified as long-term, which are pledged as guarantee in legal proceedings. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated) 7 Trade accounts receivable Consolidated Billed services Unbilled services Network use Sale of goods Other accounts receivable Allowance for doubtful accounts Current portion Long-term portion - Variation in the allowance for doubtful accounts is as follows: Consolidated Initial balance Balance of company acquired - - Allowance recorded Write-Offs ( ) ( ) Final Balance The fair value of accounts receivable is presented as follows: Consolidated Telecomunication services Other accounts receivable The aging of accounts receivable is presented as follows: TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated) Consolidated Current 2,237,40 1,968,323 2,003,372 Overdue 0-30 days 160,621 86,584 19,128 Overdue 30-60 days 58,678 18,371 2,507 Overdue 60-90 days 343,810 332,053 395,309 Overdue more than 90 days 353,755 487,968 577,142 8 Inventories Consolidated Cell phone sets Accessories and pre-paid cards TIM "chips" Provision for adjustment to realizable value ( ) 9 Indirect taxes and contributions recoverable Parent Company Consolidated ICMS - Other 1 - 1 Current portion Long-term portion - The long-term portion basically refers to ICMS (VAT) on the subsidiaries´ acquisition of property, plant and equipment items. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 10 Direct taxes and contributions recoverable Parent Company Consolidated Income tax Social contribution tax 1 - - PIS ans COFINS taxes - - - Other 2 Current portion Non-Current Portion The Company and TIM Celular have filed suits to challenge the constitutionality of Law No. 9.718/98 regarding the expansion of the basis for calculation of the PIS and COFINS taxes, and prevent collection of PIS and COFINS on revenues other than those arising from the Companys sales. However, as they have not had a final favorable sentence, no PIS and COFINS credits have been recorded. According to management, the chance of a favorable ruling to the Companies is probable. The amounts involved are R$19,039 and R$44,302, respectevely monetarily restated. 11 Deferred income and social contribution taxes Deferred taxes are calculated on income tax and social contribution losses and the temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial statements. The currently defined tax rates of 25% for income tax and 9% for social contribution are used to calculate deferred taxes. Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to offset temporary differences and/or tax losses, considering projections of future results based on internal assumptions and future economic scenarios, which may, therefore, suffer changes. The offsetting amounts are as follows: TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Parent Company Consolidated Income tax losses Social contribution losses Temporary Differences Allowance for doubtful accounts - - - Derivative transactions - - - Provision for contingencies Accelerated depreciation of TDMA equipment - - - Adjustment to present value -3G licensing - - - Deferred income tax on CPC adjustments (note 3) FISTEL court deposit - - - Income and social contribution taxes on the fair value of property, plant and equipment acquired in business combination (note 2.c4) - Other Valluation allowance - - - Portion of Deferred Tax Assets - - Portion of Deferred Tax Liabilities - TIM CELULAR The subsidiary TIM Celular, based on the expectation of generating future taxable income, supported by a technical study approved by management and reviewed by the Fiscal Council, recognized in 2010 the totality of its deferred tax assets deriving from tax losses, social contribution losses and temporary differences, which have no expiration period. Similarly to 2009, the Company evaluated the recognition of such tax credits based on the likelihood of recoverability, and recorded a deferred tax asset for the portion considered probable of being recovered. For the year ended December 31, 2010, the following main aspects supported the Companys evaluation: - A significant reduction in the uncertainties in the macro-economic environment; - Substantial improvements in the Companys financial and operational indicators, which result from the actions taken by the Company during the year, such as reformulation of the Companys product and service portfolio and a differentiated price and handset subsidy strategy; - Results of the Companys mergers (TIM Nordeste and Intelig), which generated an improvement in the operational and tax efficiency; TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Those factors, together with the robust results presented by the Company in 2010 and the revision of the projections, led to a scenario of reduced uncertainties about the recognition of the corresponding deferred tax assets. Based on the technical study of generation of future taxable profits, TIM Celular estimates that these deferred tax assets will be recovered in the following years: 2016 forward The estimates of recovery of tax credits were based on the estimates of taxable profits, taking into account several financial and business assumptions considered at the conclusion of 2010. Consequently, these estimates may not be realized in the future, due to the inherent uncertainties in our forecasts. INTELIG Based on future taxable income projections and considering the history of tax losses, the subsidiary Intelig concluded that significant uncertainties exist in relation to the recoverability of tax losses, and accordingly it did not recognize the deferred tax assets. The amounts of such potential deferred tax assets are R$923,907 as of December 31, 2010, R$882,016 as of December 31, 2009 and R$871,080 as of January 1, 2009. 12 Prepaid expenses Consolidated 12.31.10 12.31.09 01.01.09 Rentals and Insurance Advertising not released Other Current portion Long-term portion 13 Court Deposits TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Parent Company Consolidated Civil 95 Labor Tax (*) 7 8 Regulatory - (*) In April 2008, Federal Law No. 11.652 was published related to the payment of the contribution for Development of the Public Radio Service to EBC (Empresa Brasil de Comunicação). It is the understanding of the company that this Law is unconstitutional since the contribution instituted lacks the necessary characteristics for the valid creation of any taxes in accordance with the Federal Constitution. An injunction was filed in court to protect the interests of TIM Celular, and in March 2010 court deposits were made related to the contribution for 2010 in the amount of R$56,086. For this court deposit there is a provision in the same amount recorded under Indirect taxes and contributions payable in non-current liabilities. The writ of mandamus is pending court decision at the lower court. In the opinion of the Company's internal and external legal counsel, the risk of loss is probable. 14 Other assets Parent Company Consolidated Advances to suppliers - - - Advances to employees 2 - - Tax incentives - - - Other assets Current portion Long-term portion - - - TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated) 15 Investments  Parent Company (a) Interest in subsidiaries: TIM Celular Intelig Total Number of shares held Interest in total capital 100% 100% Shareholders' equity 9,435,865 Net income (Loss) for the year 2,243,626 Equity pickup Investment amount Special goodwill reserve - Investment amount TIM Celular Intelig Total Number of shares held Interest in total capital 100% 100% Shareholders' equity Net income for the year - Equity pickup - Investment amount Special goodwill reserve - Investment amount TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) (b) Changes in investments in subsidiaries: TIM Celular Intelig Total Investment as of January 1, 2009 - Equity pickup Dividends Acquisition of Intelig - Investment as of December 31, 2009 Equity pickup Dividends - Balance of investment as of December 31, 2010 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated) 16 Property, plant and equipment (a ) Variation in property, plant and equipment Consolidated Balance as of December 31, 2009 Additions Disposals Transferred Balance as of December 31, 2010 Cost of property, plant and equipment, gross Commutation / transmission equipment - -2,545 Fiber optic cables - - Leased hand sets - -72,687 Infrastructure - -39 Computer assets - - General use assets - -1,862 Plots of land - - Construction work in progress - -1,321,726 Total property, plant and equipment, gross -77,133 - Accumulated depreciation Commutation / transmission equipment -5,763,613 -858,360 - -6,619,862 Fiber optic cables - -30,934 - - -30,934 Leased hand sets -865,764 -291,786 - -1,112,108 Infrastructure -1,137,850 -150,734 - -1,282,715 Computer assets -950,838 -79,676 - -1,029,609 General use assets -183,313 -37,164 -4,574 - -225,051 Total Accumulated depreciation -8,901,378 -1,448,654 - -10,300,279 Property, plant and equipment, net Commutation / transmission equipment -858,360 -434 Fiber optic cables -30,934 - Leased hand sets -291,786 -27,245 Infrastructure -150,734 Computer assets -79,676 General use assets -37,164 -6,436 Plots of land - - Construction work in progress - -1,321,726 Total property, plant and equipment, net -27,380 - TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Balance as of January 1, 2009 Additions Disposals (Write-offs) Transferred Intelig Balance Balance as of December 31, 2009 Cost of property, plant and equipment, gross Commutation / transmission equipment - Fiber optic cables - Leased hand sets -123 - Infrastructure - Computer assets 30 - 10 General use assets 56 -73 26 Plots of land - Construction work in progress - -1,147,977 23 Total property, plant and equipment, gross -123,14 - Accumulated depreciation Commutation / transmission equipment -769,344 46 - - Fiber optic cables - Leased hand sets -637,697 -312,67 - - -865,764 Infrastructure -984,322 -153,528 - - - Computer assets -822,231 -128,607 - - - -950,838 General use assets -142,36 -41,01 57 - - -183,313 Total accumulated depreciation - - Property, plant and equipment, net Commutation / transmission equipment -206 46 Fiber optic cables - Leased hand sets 68 -38 - Infrastructure -35 - Computer assets -99 - 10 General use assets 15 - 26 Plots of land -16 Construction work in progress - -1,147,977 23 Total Property, plant and equipment, net -38,434 - (b) Depreciation rates Average annual rate % Commutation / transmission equipment 8 to 14.29 Fiber optic cables 4 to 10 Leased hand sets 50 Infrastructure 4 to 10 Computer assets 20 General use assets 4 to 10 TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) In compliance with ICPC 10, the Company and its subsidiaries evaluated the useful lives of property, plant and equipment and concluded that no changes in the circumstances on which the estimates were based justified any changes in the useful lives currently estimated. Operating technologies The subsidiaries operate their service network using GSM and 3G technologies. On December 31, 2010, no provision for loss on recovery of property, plant and equipment was deemed necessary. 17 Intangible assets The authorizations for SMP operation rights and radio frequency licensing, as well as software, goodwill and other items, can be shown as follows: (a) Variation in intangible assets Consolidated Balance as of December 31, 2009 Additions Transfers Write-offs Balance as of December 31, 2010 Cost of intangible assets, gross Software rights - Concession licenses - - - Subsidies on sales of devices and mini modems - Goods and facilities in progress 17 53 -1,036,510 - 70 Goodwill - - - Other assets - - - Total intangible assets, gross - - Accumulated amortization Software rights -794,858 - Concession licenses -302,517 - - Subsidies on sales of devices and mini modems -441,366 - - Other assets -2,856 -6,066 - -5 -8,927 Total Accumulated Amortization - Intangible assets, net Software rights -49 Concession licenses -302,517 - - Subsidies on sales of devices and mini modems -151 - 63 Goods and facilities in progress 17 53 -1,036,510 - 70 Goodwill - - - Other assets -6,066 - -5 Total Intangible assets, net -455,032 - TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Consolidated Balance as of January 1, 2009 Additions Transfers Disposals Intelig Balance Balance as of December 31, 2009 Cost of intangible assets, gross Software rights Concession licenses - - Subsidies on sales of devices and mini modems - Goods and facilities in progress -68,046 -1,236,296 - Goodwill - - Other assets - - Total intangible assets, gross - Accumulated amortization Software rights -810,984 - -2,17 -518,176 Concession licenses -293,069 - -93,382 Subsidies on sales of devices and mini modems -903,022 -404,642 - - Other assets -2,744 -112 - - -2,856 Total Accumulated Amortization - -2,17 -611,558 Intangible assets, net Software rights -58,045 -2,17 Concession licenses -293,069 - Subsidies on sales of devices and mini modems - Goods and facilities in progress -68,046 -1,236,296 - Goodwill - - Other assets -112 - Total Intangible assets, net -340,557 - -2,17 (b) Amortization rates Annual average rate % Software licenses 20 Concession licenses 5 to 20 Other assets 20 Subsidies on the sale of devices and mini-modems are amortized in 12 months. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Impairment test on intangible assets with undefined useful life. At least annualy, the Company applies the recoverability test on recorded goodwill. The calculations were performed based on the discounted cash flow using as parameters the premises included in the Companys 10 years Industrial Plan and used growth rate compatible with the market the Company operates and a discount rate of 10% per year.The results of such tests indicated no need for an accounting provision. 18 Suppliers Parent Company Consolidated Local currency Suppliers of materials and services Interconnection (a) - - - Roaming (b) - - - Co-billing (c) - - - Foreign currency Suppliers of materials and services - 9 Roaming (b) - 9 Current portion (a) This refers to the use of the networks of other fixed and mobile cell telephone operators, with calls being initiated in theTIM network and terminating in the network of other operators. (b) This refers to calls made by customers outside their registration area, who are therefore considered visitors in the other network. (c) This refers to calls made by a customer who chooses another long-distance operator. TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 19 Loans and financing Consolidated Guarantees Local currency Banco do Nordeste : financing subject to fixed interest of 10% p.a. and a 15% and 25% timely payment discount on charges,. This financing is the subject matter of a swap transaction intended as a hedge, which changes its cost to 76.90% of the CDI daily rate. Bank Guarantee Banco do Nordeste : financing subject to fixed interest of 10% p.a. and a 15% and 25% timely payment discount on charges. This financing involves a swap transaction intended as a hedge, which changes the cost into between 75.75% and 69.80% of the CDI daily rate. Bank guarantee and TIM Participações surety Banco do Nordeste : financing subject to fixed interest of 10% p.a. and a 15% and 25% timely payment discount on charges Bank guarantee and TIM Participações surety BNDES (Banco Nacional do Desenvolvimento Econômico e Social): this financing bears interest at 4.23% p.a. plus variation of the TJLP (long-term interest rate) as disclosed by the Brazilian Central Bank. Part of this TJLP-based financing involves a swap transaction for 91.43% of the Bank Deposit Certificate (CDI) daily rate. TIM Participaçõe guarantee and TIM Celular receivables. BNDES (Banco Nacional de Desenvolvimento Econômico e Social): This financing bears an average interest rate of approximately 2.34% plus the TJLP (Long Term Interest Rate) disclosed by the Brazilian Central Bank, on the 82.8%% "incentive"portion and an interest rate consisting of the IPCA, plus the BNDES cost of obtaining the funding on the 17.2% portion. TIM Participações guarantee and TIM Celular receivables. BNDES (Banco Nacional de Desenvolvimento Econômico e social): This financing bears an interest rate of 4.5% p.a. This loan is part of the progam named PSI (Investment Sustainability Program) TIM Participações guarantee and TIM Celular receivables 0 BNDES (Banco Nacional do Desenvolvimento Econômico e Social): this financing bears interest at 3.0% p.a. plus variation of the TJLP (long-term interest rate) as disclosed by the Brazilian Central Bank. Part of this financing based on the TJLP involved a swap transaction for 81.80% of the daily CDI. Bank guarantee BNDES (Banco Nacional de Desenvolvimento Econômico e Social): bears an average interest of 4.82% p.a., plus the TJLP (long-term interest rate) as disclosed by the Brazilian Central Bank. This loan is part of the program named PSI (Investment Sustainability Program) TIM Participações´ guarantee and TIM Celular receivables. - Syndicated loan. The outstanding balance is updated by the variation of the CDI rate plus the respective applicable margin of 1.80% and 2.75% of the CDI. TIM Participações surety CCB  Bank financing in local currency, contracted with Banco Santander to meet working capital requirements. Its cost is 110% of the daily CDI rate. N.A. Resolution 2770 : Bank financing at an interest rate of 108% of the CDI. N.A. Foreign Currency BEI: The outstanding balance is updated by the LIBOR 6M plus SPREAD. Loan in foreign currency, with 100% coverage against foreign exchange exposure through swap transactions at the average interest rate of 95.42% of the CDI. Bank guarantee and TIM Participações surety Banco BNP Paribas: Loan taken out in foreign currency and updated by LIBOR 6M+ Spread, for which 80% of the risk is guaranteed by the insurance company SACE S.p.A. This transaction is 100% hedged against foreign exchange exposure through swap transactions at the average cost of 95.01% of the CDI. TIM Participações surety Morgan Stanley Bank : Debt in the amount of US$68,000,000 TIM Celulars surety - Total Current portion Long-term portion TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Foreign currency loans taken with Banco BNP Paribas, with a guarantee provided by the SACE group and CCB (Bank Credit Schedules) contracted with Banco Santander Brasil S.A., include restrictive clauses that provide for compliance with some financial indices calculated on a half-yearly basis. The subsidiary TIM Celular is in compliance with all the required financial indices. The loans taken by TIM Celular S.A. with the BNDES, for the purpose of expanding the mobile telephone network , also include restrictive clauses under which the company has to comply with certain financial indices calculated on a half-yearly basis. The subsidiary has been complying with all the required financial indices. The BNDES released R$92,000 in August 2010 under the PSI credit line, which is being used to purchase machines and equipment to expand our network capacity. Considering that the financing was granted by the development bank at an interest rate of 4.5% p.a., that is, below market rate, this transaction can be classified in the scope of IAS 20/CPC 07  Governmental Subsidy and Assistance. Accordingly, using the effective interest rate method defined in IAS 39/CPC 38  Financial Instruments, Recognition and Measurement, the following should be taken into account: a comparison was made between i) the total amount of the debt, based on the rates agreed in the contract and ii) the total amount of the debt based on rates in effect in the market (fair value). Based on this comparison, the subsidy released by the BNDES was adjusted to present value of R$22,772. This amount was recorded under Prepaid Revenues  Governmental Subsidy  Long Term and will be deferred over the useful life of the asset being financed and appropriated to Other Revenues from Subsidies. The Companys subsidiaries entered into swap transactions as protection against devaluation of the Brazilian currency (Real) vis-à-vis foreign currencies and changes in the fair value of their loans that were pegged to fixed interest rates and the TJLP (Long-Term interest Rate). TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) The long-term portions of loans and financing as of December 31, 2010 mature as follows: Consolidated 2015 As for transactions involving financial instruments (liabilities), significant differences have not been identified between fair values and book values, especially because these instruments have been substantially contracted with the National Bank for Economic and Social Development (BNDES) and other Development Banks. In Brazil, there is no consolidated market for long-term debt with characteristics of BNDES financing arrangements because loans to entities in general, with the long-term characteristic, are usually granted by BNDES and other Development Banks. These financing arrangements have special features and conditions that are established in BNDES loan agreements between independent parties, and reflect the conditions for the types of financing that typically include particular characteristics, by applying rates that would be applicable to any entity, adjusted only by the specific credit risk of entities and projects involved. 20Labor Obligations Parent Company Consolidated Payroll taxes 10 16 15 Salaries and provisions payable - - - Employees withholding 92 34 12 50 27 21Indirect taxes, fees and contributions payable Parent company Consolidated ICMS - - - ANATEL taxes and fees - - - Municipal Service Tax (ISS) - - - Other 14 9 11 14 9 11 Current Portion Long-Term Portion - TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) 22 Direct taxes, fees and contributions payable Parent company Consolidated IRPJ and CSSL - - 6 PIS/COFINS - - - Other 4 - 4 6 Current portion Long-term Portion - 23Other liabilities Parent company Consolidated Pre-paid services to be provided - - - Reverse split of shares (*) Governmental subsidies (note 19) - Other obligations Current portion Long-term Portion (*) On May 30, 2007, the Extraordinary General Meeting of the Company approved the reverse split of all the shares issued by the Company in the proportion of one new share for each (1,000) existing shares of the same type. From June 1, 2007 to July 2, 2007, shareholders adjusted their equity holdings in lots of (1,000) shares, by type, through private negotiation, in the OTC market or in the São Paulo Stock Exchange (BOVESPA) at their free and sole discretion. On September 18, 2007, an auction was made in the São Paulo Stock Exchange (BOVESPA) for the sale of 2,285,736 shares (1,185,651 common shares under the code TCSL3 and 1,100,085 preferred shares under the code TCSL4), corresponding to the fractions resulting from this reverse split. The amounts calculated on the sale are at the disposal of the holders of these fractions since then. 24Provision for contingencies TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) The Company and its subsidiaries are parties to certain lawsuits (labor, tax, regulatory and civil) which arise in the normal course of their business, and have set up provisions whenever management, based on the opinion of its legal advisors, concludes that there is a probable risk of loss. The provision set up for contingencies is made up as follows: Parent Company Consolidated Civil - 35 Labor Tax - - - Regulatory - - The changes in the provision for contingencies can be summed up as follows: Additions, net of reversals Payments Unwinding of Discount Civil Labor Tax Regulatory Balance from company acquired Additions, net of reversals Payments Unwinding of Discount Civil 7,113 73,061 Labor 10,744 Tax 116,490 Regulatory 5,760 140,107 47,896 Civil Contingencies The Company and its subsidiaries are subject to various legal and administrative proceedings filed against them by consumers, suppliers, service providers and consumer protection agencies, in connection with a TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) number of issues that arise in the regular course of business. Management analyzes each legal or administrative proceeding with the aim of reaching a conclusion in relation to any particular contingency, classifying it as representing a probable, possible or remote risk. This assessment made by management is based upon the opinion of the lawyers who are hired to deal with such cases. These assessments are reviewed at periodic intervals, and therefore can be modified over the course of the proceedings, in light of new facts or events, such as changes in case law. Consumer Lawsuits The subsidiaries are parties to roughly 69,890 lawsuits (versus 61,697 as of June 30, 2010), which are mostly claims that have been filed by consumers. The aforementioned lawsuits relate to questions regarding the relationship between the subsidiaries and their clients, with highlight going to allegations of undue collection, contract cancellation, equipment defects and failures in terms of equipment delivery, as well as unjustified inclusion in credit report services. For these actions, the Company provided for the accrual based on the above mentioned premises. Class Actions There are two main class actions against subsidiaries where the risk of loss is regarded as being probable: (i) a lawsuit against TIM Celular in the State of Bahia with the aim of obtaining a ban on charging long-distance rates for calls originating and received between the towns of Petrolina/PE and Juazeiro/BA, due to the existence of state border areas; and (ii) a lawsuit against TIM Celular in the State of Rio de Janeiro, involving the impossibility of charging a contract termination penalty in the case of theft of phone sets. Due to the fact that the referred lawsuits entail positive and negative obligations and, taking into account the impossibility of accurately quantifying possible losses at the current stage of the legal proceedings, no provisions have been set up by management regarding the above described contingencies. Labor Contingencies These refer both to claims filed by former employees, in relation to questions such as salary differences, wage parity, payments of variable compensation/commissions, additional legal payments, overtime and other provisions that were established during the period prior to privatization, as well as by former employees of service providers who, in accordance with the labor legislation in force, have filed claims against the Company and/or its subsidiaries on the grounds that they are responsible for labor related obligations that were not met with by the service provider companies that were contracted. Labor Claims Out of the total of 6,172 labor suits (5,192 as of June 30, 2010) filed against the Company and its subsidiaries, more than 79% relate to claims that involve service providers, with the great majority of these claims being concentrated in certain companies, which for the most part are located in the cities of São Paulo, Belo Horizonte, Rio de Janeiro, Curitiba and Recife. As a result of the merger of HOLDCO into TIM Participações, that took place in December 2009, there are 45 labor claims involving TIM and Grupo Docas. In relation to third-party claims, a number of these relate to specific projects involving the revision of service provider contracts, which in 2006 led to the termination of some of these contracts, with the subsequent winding up of these companies and the laying-off of employees. Another significant percentage of the contingencies that exist relates to the organizational restructuring processes, with highlight going to the TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) closure of the Client Relationship Centers in Fortaleza, Salvador and Belo Horizonte, which resulted in the termination of 800 employees, including in-house staff as well as outsourced personnel. Any assessment of the chances of loss regarding these actions and the contingent values is subject to revision at periodic intervals, taking into account the legal decisions reached during the course of the aforementioned processes, on account of regulatory changes or changes in Case Law Guidelines and Precedents issued by Superior Courts. Adjustments in the labor provision are based, for the most part, on the concentration of efforts aimed at intensifying the standardization process in relation to the classification of the risks of labor-related claims involving the Company and its subsidiaries, taking into account the fact that the management of labor litigation makes use of numerous methods of procedural analysis and evaluation of the existing risks. Tax Contingencies IR and CSLL In 2005, TIM Celular was assessed by the Minas Gerais office of the Federal Revenue Secretariat for the sum of R$126,933, in connection with: (i) taxation of monetary variations on swap transactions and exchange variations on outstanding loans; (ii) a separate fine for failure to pay social contribution on net income on an estimated monthly basis for the year 2002 and part of 2001; (iii) alledge failure to pay corporate income tax on an estimated monthly basis for the year 2002; and (iv) remittance of interest overseas (IRRF  withholding income tax)  a voluntary disclosure that does not entail payment of arrears charges. The subsidiary is currently challenging these assessments with the tax authorities. Based on the opinions both of the companys own lawyers as well as of law firms that provide the company with legal advice, management had concluded that the probable loss to be incurred with these processes would come to a figure of R$32,750, and set up a provision in 2005 for this amount under the title Provision for income and social contribution taxes. In September 2009, TIM Celular enrolled in the REFIS (Fiscal Recovery Program) which provided amnesty in relation to fines and interest charges along with the possibility of payment of federal tax debits by installment. TIM Celular opted to enroll partially in the REFIS program regarding these fines, and paid the sum of R$4,884 in relation to the installment corresponding to exclusions from net income before CSLL (Social Contributions on Net Income) and exchange variations. The amount of the provision that was set up under the title Provision for Income and Social Contribution Taxes in connection with CSLL was R$8,547, while the amount of R$3,663, which corresponds to the difference between the value that had been provisioned and the amount that was actually paid, was reversed in favor of the subsidiary. The subsidiary continues to challenge these assessments with the tax authorities. At present the total amount assessed comes to a figure of R$209,805, while the company has set up a provision for the sum of R$24,203, the amount considered as probable loss by the management of the Company. Regulatory Contingencies TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) Due to an alleged failure to comply with some of the provisions set out in the SMP (Personal Mobile Service) and STFC (Switched Fixed Telephone Service) regulations and the quality targets defined under the General Quality Targets Plan for SMP (PGMQ-SMP) and for STFC  ANATEL filed some Procedures for the Determination of Non-Compliance of Obligations  PADO, involving the subsidiaries. The provision for regulatory contingencies considers this evaluation. The subsidiaries have made every effort and presented the arguments to avoid sanctions. These arguments, which are mostly of a technical and legal nature, may help significantly reduce the initial fine charged or lead to the definitive dismissal of the PADO, without any sanctions being applied. Contingencies involving possible losses Civil, Labor, Regulatory and Tax-related actions have been filed against the Company and its subsidiaries involving risk of loss that is classified as possible by the management and the Companys lawyers. No provisions have been set up for these contingencies and the Company does not expect material negative impacts in the financial statements, summarized as follows: Consolidated Civil Labor Tax Regulatory The main actions where the risk of loss is classified as possible are described below: Civil Class Actions There are some class actions against subsidiaries where the risk of loss is regarded as possible and which deserve to be highlighted. The aforementioned actions can be summarized as follows: (i) a lawsuit against TIM Celular in the State of Pernambuco, challenging the Companys policy of exchanging defective phone sets, which is allegedly in disagreement with the manufacturer´s warranty terms; (ii) a lawsuit against TIM Celular in the State of Rio Grande do Norte (city of Natal), questioning the quality of the services provided, as well as the quality of the network serving said State; (iii) a lawsuit against TIM Celular in the State of Pará, challenging the quality of the service provided by the network in São Felix do Xingú; (iv) lawsuits against TIM Celular in the State of Maranhão, challenging the quality of the service provided by the network in the municipalities of Balsas, Grajaú and Coelho Neto; (v) a lawsuit filed against TIM Celular, challenging the long distance charges levied on calls made in the municipality of Bertioga  State of São Paulo and in the surrounding region; and (iv) a lawsuit against TIM Celular in the State of Rio de Janeiro, challenging SMS sent without previous consent of consumer. Other Actions and Proceedings TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) TIM Celular, along with other telecommunications companies, is a defendant in lawsuit that has been brought by GVT in the 4 th Lower Federal Court of the Federal District. The lawsuit is aimed at getting a declaration considering, as null and void, the contractual clause which deals with the VU-M amount used by the Defendants as interconnection, which is deemed by the plaintiff to be illegal and abusive, and as such requiring the refunding of all amounts allegedly charged in excess since July 2004. The judge granted an injunction determining the provisional payment of VU-M at a figure of R$0.2899 per minute, and ordered that GVT make court deposits equal to the amount of the difference between this amount and the amount indicated by the defendants. The injunction was confirmed by the TRF of the 1 st Region. TIM appealed to this decision through a special appeal (RESP), which was partially granted, obliging GVT to pay TIM the amount established by ANATEL in the arbitration process that is in progress with the Agency, and to which GVT and VIVO are parties. In addition to the lawsuit, GVT has also filed a representation before the SDE (Secretariat of Economic Law), which agreed to file an Administrative Proceeding against the Company and other mobile telephone operators, on the grounds of an alleged infraction of economic principles, which was judged in March 2010. The SDE ruled against the alleged practice of Price Squeeze and forwarded the process to CADE for judgment, also voting for the dismissal of the charge of uniform conduct ("cartel"). CADEs judgment is pending. TIM Celular is the defendant in a lawsuit for damages that has been filed by the services provider GLÓRIA SOUZA & CIA LTDA. before the 9 th Lower Court of the municipality of Belém, in the State of Pará, where it is claiming the sum of R$6,119. The aforementioned company provided TIM with outsourced labor in northern Brazil. Given TIMs decision to terminate the contract, the other party, disagreeing, brought a lawsuit claiming moral damages, alleging losses as a result of claims for severance payments brought by its employees. TIMs defense and the reply from Gloria Souza & Cia. were presented. A judicial action for collection was filed against TIM Celular by Mattos & Calumby Lisboa Advogados Associados, which is in progress at the 29 th Lower Court of the Judicial District of Rio de Janeiro. The plaintiff asserts that it is owed money as a result of the contractual relationship that was entered into with TIM (Contract for the Provision of Professional Legal Services) The expert investigation was homologated and TIM filed an appeal. A lawsuit has been brought against TIM Celular by the company (recharge distributor) INTEGRAÇÃO CONSULTORIA E SERVIÇOS TELEMÁTICOS LTDA., with the 2 nd Lower Court of the Judicial District of Florianópolis-State of Santa Catarina for the sum of R$4,000 which aims to suspend the enforceability of credits already executed by TIM, preliminarily claiming non-inclusion in credit reporting lists, as well as damages caused by contract termination. It should be stressed that TIM filed an execution action against the aforementioned company with the 4 th Lower Court of the Judicial District of Florianópolis-SC for the sum of R$3,957. TIM has made a declaration to the effect that the assets indicated by the execution debtor are insufficient to secure the execution. The case records have been stayed since January 2010 due to the fact that an Interlocutory Appeal has been filed. MCS was TIMs largest commercial partner in São Paulo (with approximately 40 stores). This commercial partnership had been in operation since 2003 and the contract ended in January 2010. The contract was terminated on account of disagreements between the parties in relation to the compensation amounts, the operation of the system, and the creation and determination of targets, along with other questions. MCS sought to lay the blame for its default and losses on TIM. It believes that its financial health has been negatively affected by the changes in TIMs remuneration policy . Even before the contract had come to an TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) end, MCS filed a lawsuit for termination of the contract and a claim for the payment of R$8,120. TIM filed a Restraining Action, in order to prevent MCS from transferring TIM stores to the competition. In March/2010 the Restraining Action was ruled valid and it was determined that MCS should abstain from transferring the stores which were previously TIM stores for the period of twelve (12) months, starting from January 2, 2010 (the date when the contract ended). The action for termination of the contract is still in progress. SECIT filed a lawsuit against TIM requesting indemnity and stating that TIM disregarded the agreement entered into between the two companies. SECIT was engaged by TIM to perform infrastructure works related to the installation of ERBs in area 4 (State of Minas Gerais). TIM filed a defense and the case is in the initial phase, pending judgment. The value on the action is R$9,758. Labor Labor Claims A significant percentage of the existing contingencies relates to the organizational restructuring processes, with highlight going to the closure of the Client Relationship Centers (call centers) in Fortaleza, Salvador and Belo Horizonte, which resulted in the termination of 800 employees, including in-house staff as well as outsourced personnel. Case records 01102-2006.024.03.00.0 refer to a public civil action filed by the Labor Public Prosecutors Office of the 3 rd Region of Minas Gerais, which alleged irregular outsourcing practices and contained a formal request for collective moral damages. A judgment was rendered and published on April 16, 2008, where the first degree acting judge ruled the Labor Public Prosecutors Office claims as partially valid, recognizing the irregular outsourcing and the collective moral damages. An appeal was filed against this decision, and was dismissed on July 13, 2009. Prior to filing the aforementioned appeal, TIM filed a writ of mandamus to prevent the immediate compliance of the coercive acts imposed by the sentence. In view of the appeal filed, the writ of mandamus lost its purpose. In order to obtain staying effects for its appeal, TIM Celular filed an innominate writ of prevention, which was dismissed without prejudice. In order to reverse the decision of the Regional Labor Court of the 3 rd Region, TIM Celular filed an appeal against abusive acts of the judge with the Superior Labor Court, and obtained a favorable decision, which reversed the Court of Appeals´ decision. A motion for clarification was filed, but dismissed. On September 16, 2009, a motion to appeal was filed, which is awaiting judgment by the TST (Higher Labor Court). As a result of the above mentioned Public Civil Action in Minas Gerais, the Labor Public Prosecutors Office of the Federal District filed case number 1218-2009.007.10.00.8 (Public Civil Action), alleging irregular outsourcing practices and a formal request for collective moral damages. The action was ruled groundless, establishing that, as a result of the General Telecommunications Law, all outsourcing in the telecommunications sector is legal. The Labor Public Prosecutors Office of filed an Ordinary Appeal in March/2010, which was ruled groundless, the lower-court decision being upheld. A review appeal was filed, and is awaiting the decision of the TST Superior Labor Court). A group of processes have been filed in the state of Paraná, involving claims for damages in connection with contractual provisions stamped in the employees´ labor booklets. According to an internal rule, TELEPAR undertook to supplement the retirement benefits of employees hired up until 1982. Prior to privatization, TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) TELEPAR had proposed to implement this benefit by means of the payment of a certain amount in cash. However, some of the companys former employees have questioned this transaction, and in some cases have obtained initial favorable decisions. It should also be pointed out that there is a group of labor claims, particularly in São Paulo, from former Gazeta Mercantil employees who have filed claims requesting inclusion of Holdco or TIM Participações as defendants, with later payment of damages. We point out that the plaintiffs were employees of the company Gazeta Mercantil, without any ties to Holdco or TIM Participações. It should be stressed that prior to being taken over by TIM Participações, Holdco belonged to the Docas group, of which Gazeta Mercantil is a part. Tax Claims IR and CSLL On October 30, 2006, TIM Celular received a tax assessment in the initial amount of R$331,171.In March 2007, the Federal Revenue Secretariat in Recife, State of Pernambuco, notified the subsidiary by means of a Tax Information Report, which informed the company that the amounts in connection with Income and Social Contribution Taxes and a separate fine, which added up to a total of R$73,027 (principal and separate fine), had been excluded from the assessment notice, which therefore totaled R$258,144. The tax assessments which make up the aforementioned administrative proceeding include demands in connection with alleged non-collection of Income and Social Contribution Taxes, together with a separate unrelated fine, for various reasons. Most of the assessment relates to the amortization of goodwill resulting from the privatization auction of the Telebrás System and the related tax deductions. Under Law No. 9.532/97, art. 7, the proceeds of goodwill amortization can be included in the taxable income of a subsidiary created as a result of a merger, spin-off or consolidation, whereby one company has a stake in the other, with the said stake being acquired based on the future profitability of the investee. It should be stressed that this is a normal market transaction and is in accordance with CVM (Brazilian Securities Commission) Instruction No. 319/99. As a result of the aforementioned Tax Information Report part of the infractions contained in the assessment notice on the temporary adequacy of goodwill deduction was transferred to 159 specific federal tax offsetting proceedings adding up to R$85,771, which derived from offsetting of such recognition. In September 2009 there was a decision that was partially favorable to TIM Celular in one of the offsetting proceedings, reducing part of the credit offset by the subsidiary. At present, the subsidiary continues to challenge the remainder of the offsetting proceedings, both in the administrative sphere (R$73,074) and in the judicial sphere (R$9,193). From May to July 2008, TIM Celular received other 49 assessment notices of the same nature, issued by the Brazilian Federal Revenue in connection with Income and Social Contribution Taxes offset by the subsidiary in the years 2002, 2003 and 2004, totaling R$10,883. The aforementioned assessments were all timely challenged by the subsidiary, and the subsidiary is now awaiting a decision at the administrative level. In December 2010, TIM Celular received an assessment notice drawn up by the São Paulo Federal Revenue Office, in the amount of R$164,102 related to (i) alleged non-addition to the calculation base of IRPJ and TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated ) CSL of the amount corresponding to goodwill amortization on the acquisition of shares in Tele Nordeste Celular Participações; (ii) exclusion of amortized goodwill; and (iii) deduction from IRPJ of tax reduction incentive and allegedly non-refundable additions, considering the alleged lack of formalization with the Federal Revenue of the incentives granted by Superintendence for the Development of the Northeast ( Sudene). Said fine was timely refuted by the subsidiary and is pending a decision in the administrative sphere. IRRF In December 2006, the subsidiary Intelig received a tax assessment drawn up by the Federal Revenue Office in the amount of R$49, 652, as a result of alleged lack of payment of IRF and CIDE on such remittances. The tax assessment was challenged in the administrative sphere and successfully terminated upon issue of a favorable Writ of Mandamus. PIS and COFINS In 2004, TIM Celular was assessed in connection with PIS and COFINS allegedly due on exchange variation arising from revenue generated in 1999. The two assessment notices added up to a total amount of R$30,913. TIM Celular had filed a Writ of Mandamus against the broadening of the tax assessment basis established by Law No. 9718/98. A judicial decision favorable to the company was issued in March 2006 in relation to the aforementioned Writ of Mandamus, declaring Law No. 9718/98 to be unconstitutional, preventing the collection of PIS and COFINS on non-operating revenue. The above-mentioned tax assessments, which challenged the levying of PIS and COFINS on exchange rate variations in April 2007, the requirement for payment of PIS on exchange rate variations was canceled, and in February 2009, the requirement for payment of COFINS in connection with exchange rate variation was reduced by R$23,339, leaving the amount of R$2,263 still under discussion. In October, November and December 2009, TIM Celular received 194 tax assessments amounting to the sum of R$26,076 which involve the payment of COFINS in connection with the non-homologation of the request for offset for the fiscal years 2005, 2006 and 2007, related primarily to the import of services. The aforementioned assessments are being challenged by the subsidiary at the administrative level. In May 2010, TIM Celular received 3 tax assessment notices drawn up by the Federal Revenue Secretaria in the State of São Paulo, in the amount of R$50,026, related to: (i) lack of payment of IRRF tax on earnings from residents abroad and remitted as international roaming and payment to unidentified beneficiaries; (ii) lack of payment of CIDE tax on royalties in remittances abroad, as well as on remittances related to international roaming; and (iii) reduction of tax losses (IRPJ/CSLL) regarding deduction of unproven expenses involving technical services. Such fines were timely refuted by the company, and are pending a decision at the administrative sphere. ICMS TIM PARTICIPAÇÕES S.A. AND TIM PARTICIPAÇÕES S.A. AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS As of December 31, 2010 and 2009 (In thousands of Reais, unless otherwise stated
